 

Exhibit 10.1

 

 COMMON STOCK PURCHASE AGREEMENT

 

Dated as of December 28, 2012

 

by and between

 

GLOBALSTAR, INC.

 

and

 

TERRAPIN OPPORTUNITY, L.P.

 

 

 

 



Table of Contents

 



    Page       Article I DEFINITIONS 1       Article II PURCHASE AND SALE OF
COMMON STOCK 1 Section 2.1. Purchase and Sale of Stock 1 Section 2.2. Closing
Date; Settlement Dates 2 Section 2.3. Initial Public Announcements and Required
Filings 2       Article III FIXED REQUEST TERMS 3 Section 3.1. Fixed Request
Notice 3 Section 3.2. Fixed Requests 4 Section 3.3. Share Calculation 6 Section
3.4. Limitation of Fixed Requests 7 Section 3.5. Reduction of Commitment 7
Section 3.6. Below Threshold Price 7 Section 3.7. Settlement 8 Section 3.8.
Reduction of Pricing Period; End of Pricing Period If Alternative Fixed Amount
Requested 8 Section 3.9. Failure to Deliver Shares 9 Section 3.10. Certain
Limitations 9 Section 3.11. Blackout Periods 10       Article IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR 11 Section 4.1.
Organization and Standing of the Investor 11 Section 4.2. Authorization and
Power 11 Section 4.3. No Conflicts 12 Section 4.4. Investment Purpose 12 Section
4.5. Accredited Investor Status 12 Section 4.6. Reliance on Exemptions 12
Section 4.7. Information 13 Section 4.8. No Governmental Review 13 Section 4.9.
No General Solicitation 13 Section 4.10. Not an Affiliate 13 Section 4.11.
Statutory Underwriter Status 13 Section 4.12. Resales of Shares 13       Article
V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY 14 Section 5.1.
Organization, Good Standing and Power 14 Section 5.2. Authorization, Enforcement
14 Section 5.3. Capitalization 15 Section 5.4. Issuance of Shares 15

 



i

 

 

Section 5.5. No Conflicts 15 Section 5.6. Commission Documents, Financial
Statements 16 Section 5.7. Subsidiaries 18 Section 5.8. No Material Adverse
Effect 18 Section 5.9. No Undisclosed Liabilities 18 Section 5.10. No
Undisclosed Events or Circumstances 18 Section 5.11. Indebtedness; Solvency 19
Section 5.12. Title To Assets 19 Section 5.13. Actions Pending 19 Section 5.14.
Compliance With Law 19 Section 5.15. Certain Fees 20 Section 5.16. Disclosure 20
Section 5.17. Operation of Business 20 Section 5.18. Environmental Compliance 21
Section 5.19. Material Agreements 22 Section 5.20. Transactions With Affiliates
22 Section 5.21. Employees 22 Section 5.22. Use of Proceeds 22 Section 5.23.
Investment Company Act Status 23 Section 5.24. ERISA 23 Section 5.25. Taxes 23
Section 5.26. Insurance 24 Section 5.27. U.S. Real Property Holding Corporation
24 Section 5.28. Exemption from Registration; Valid Issuances 24 Section 5.29.
No General Solicitation or Advertising 24 Section 5.30. No Integrated Offering
24 Section 5.31. Dilutive Effect 24 Section 5.32. Manipulation of Price 25
Section 5.33. Securities Act 25 Section 5.34. Listing and Maintenance
Requirements 25 Section 5.35. Application of Takeover Protections 25 Section
5.36. Foreign Corrupt Practices Act 26 Section 5.37. Money Laundering Laws 26
Section 5.38. OFAC 26 Section 5.39. Acknowledgement Regarding Investor’s
Acquisition of Shares 26       Article VI ADDITIONAL COVENANTS 27 Section 6.1.
Securities Compliance 27 Section 6.2. Reservation of Common Stock 27 Section
6.3. Registration and Listing 27 Section 6.4. Compliance with Laws 28 Section
6.5. Keeping of Records and Books of Account; Due Diligence 28 Section 6.6.
Limitations on Holdings and Issuances 29 Section 6.7. Other Agreements and
Alternate Transactions 29 Section 6.8. Corporate Existence 31

 

ii

 

 

Section 6.9. Fundamental Transaction 31 Section 6.10. Delivery of Registration
Statement and Prospectus; Subsequent Changes 31 Section 6.11. Amendments to the
Registration Statement; Prospectus Supplements 32 Section 6.12. Stop Orders 33
Section 6.13. Selling Restrictions 33 Section 6.14. Effective Registration
Statement 34 Section 6.15. Blue Sky 34 Section 6.16. Non-Public Information 34
Section 6.17. Broker/Dealer 34 Section 6.18. Disclosure Schedule 35      
Article VII CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND PURCHASE OF THE
SHARES 35 Section 7.1. Conditions Precedent to Closing 35 Section 7.2.
Conditions Precedent to a Fixed Request 36       Article VIII TERMINATION 39
Section 8.1. Termination 39 Section 8.2. Other Termination 39 Section 8.3.
Effect of Termination 40       Article IX INDEMNIFICATION 41 Section 9.1.
Indemnification of Investor 41 Section 9.2. Indemnification Procedures 42      
Article X MISCELLANEOUS 43 Section 10.1. Fees and Expenses 43 Section 10.2.
Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial 43 Section
10.3. Entire Agreement; Amendment 44 Section 10.4. Notices 44 Section 10.5.
Waivers 45 Section 10.6. Headings 45 Section 10.7. Construction 45 Section 10.8.
Successors and Assigns 46 Section 10.9. No Third Party Beneficiaries 46 Section
10.10. Governing Law 46 Section 10.11. Survival 46 Section 10.12. Counterparts
46 Section 10.13. Publicity 47 Section 10.14. Severability 47 Section 10.15.
Further Assurances 47



 



Annex I. Definitions

 



iii

 

 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT is made and entered into as of December 28,
2012 (this “Agreement”), by and between Terrapin Opportunity, L.P., a limited
partnership organized under the laws of the British Virgin Islands (the
“Investor”), and Globalstar, Inc., a corporation organized and existing under
the laws of the State of Delaware (the “Company”).

 

RECiTALS

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to $30,000,000 of newly issued shares of the Company’s
voting common stock, $0.0001 par value (“Common Stock”);

 

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(a)(2) of the Securities Act (“Section 4(a)(2)”) and Rule 506 of
Regulation D promulgated by the Commission under the Securities Act
(“Regulation D”), and upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments in Common Stock to be made hereunder; and

 

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”),
pursuant to which the Company shall register the Registrable Securities (as
defined in the Registration Rights Agreement), upon the terms and subject to the
conditions set forth therein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

Article I
DEFINITIONS

 

Capitalized terms used in this Agreement shall have the meanings ascribed to
such terms in Annex I hereto, and hereby made a part hereof, or as otherwise set
forth in this Agreement.

 

Article II
PURCHASE AND SALE OF COMMON STOCK

 

Section 2.1.          Purchase and Sale of Stock. Upon the terms and subject to
the conditions of this Agreement, during the Investment Period, the Company in
its discretion may issue and sell to the Investor, and the Investor shall
purchase from the Company, up to $30,000,000 (the “Total Commitment”) of duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
(the “Aggregate Limit”), by the delivery to the Investor of not more than 36
separate Fixed Request Notices as provided in Article III hereof.

 

 

 

 

Section 2.2.          Closing Date; Settlement Dates. This Agreement shall
become effective and binding (the “Closing”) upon payment of the Document
Preparation Fee on or prior to the Closing Date pursuant to Sections 7.1 and
10.1, the delivery of counterpart signature pages of this Agreement and the
Registration Rights Agreement executed by each of the parties hereto and
thereto, and the delivery of all other documents, instruments and writings
required to be delivered at the Closing, in each case as provided in Section
7.1, to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New
York 10166, at 5:00 p.m., New York City time, on the Closing Date. In
consideration of and in express reliance upon the representations, warranties
and covenants contained in, and upon the terms and subject to the conditions of,
this Agreement, during the Investment Period the Company shall issue and sell to
the Investor, and the Investor shall purchase from the Company, the Shares in
respect of each Fixed Request. The issuance and sale of Shares to the Investor
pursuant to any Fixed Request shall occur on the applicable Settlement Date in
accordance with Section 3.7, provided that all of the conditions precedent
thereto set forth in Article VII theretofore shall have been fulfilled on or
prior to such Settlement Date.

 

Section 2.3.          Initial Public Announcements and Required Filings. The
Company shall, at or before 8:30 a.m., New York City time, on the first Trading
Day after the Closing Date, issue a press release (the “Press Release”)
reasonably acceptable to the Investor disclosing the execution of this Agreement
and the Registration Rights Agreement by the Company and the Investor and
briefly describing the transactions contemplated thereby. At or before 8:30
a.m., New York City time, on the second Trading Day following the Closing Date,
the Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by the Transaction Documents in the form
required by the Exchange Act and attaching copies of each of this Agreement, the
Registration Rights Agreement and the Press Release as exhibits thereto
(including all exhibits thereto, the “Current Report”). The Company shall
provide the Investor a reasonable opportunity to comment on a draft of the
Current Report prior to filing the Current Report with the Commission, shall
give due consideration to all such comments and shall not file the Current
Report to the extent the Investor reasonably objects to the form or content
thereof (provided, however, that the failure of the Investor to make such
objection shall not relieve the Company of any obligation or liability under
this Agreement or affect the Investor’s right to rely on the representations and
warranties made by the Company in this Agreement). From and after the issuance
of the Press Release and the filing of the Current Report, the Company shall
have publicly disclosed all material, nonpublic information delivered to the
Investor (or the Investor’s representatives or agents) by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees,
agents or representatives (if any) in connection with the transactions
contemplated by the Transaction Documents. The Investor covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 2.3, the Investor will
maintain the confidentiality of all disclosures made to it in connection with
the transactions contemplated by the Transaction Documents (including the
existence and terms of the transactions), except that the Investor may disclose
the terms of such transactions to its financial, accounting, legal and other
advisors (provided that the Investor directs such Persons to maintain the
confidentiality of such information). Not later than 15 calendar days following
the Closing Date, the Company shall file a Form D with respect to the Shares in
accordance with Regulation D and shall provide a copy thereof to the Investor
promptly after such filing. The Company shall prepare and file with the
Commission the Registration Statement (including the Prospectus) covering only
the resale by the Investor of the Registrable Securities in accordance with the
Securities Act and the Registration Rights Agreement. At or before 8:30 a.m.
(New York City time) on the Trading Day immediately following the Effective
Date, the Company shall file with the Commission in accordance with Rule 424(b)
under the Securities Act the final Prospectus to be used in connection with
sales pursuant to the Registration Statement. If the transactions contemplated
by any Fixed Request are material to the Company (individually or collectively
with all other prior Fixed Requests, the consummation of which have not
previously been reported in any Prospectus Supplement filed with the Commission
under Rule 424(b) under the Securities Act or in any report, statement or other
document filed by the Company with the Commission under the Exchange Act), or if
otherwise required under the Securities Act (or the interpretations of the
Commission thereof), in each case as reasonably determined by the Company or the
Investor, then, on the first Trading Day immediately following the last Trading
Day of the Pricing Period with respect to such Fixed Request, the Company shall
file with the Commission a Prospectus Supplement pursuant to Rule 424(b) under
the Securities Act with respect to the applicable Fixed Request(s), disclosing
the total Fixed Amount Requested or the Alternative Fixed Amount Requested (as
applicable) pursuant to such Fixed Request(s), the total number of Shares that
are to be (and, if applicable, have been) issued and sold to the Investor
pursuant to such Fixed Request(s), the total purchase price for the Shares
subject to such Fixed Request(s), the applicable Discount Price(s) for such
Shares and the net proceeds that are to be (and, if applicable, have been)
received by the Company from the sale of such Shares. To the extent not
previously disclosed in the Prospectus or a Prospectus Supplement, the Company
shall disclose in its Quarterly Reports on Form 10-Q and in its Annual Reports
on Form 10-K the information described in the immediately preceding sentence
relating to all Fixed Request(s) consummated during the relevant fiscal quarter.

 

2

 

 

Article III
FIXED REQUEST TERMS

 

Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree as follows:

 

Section 3.1.          Fixed Request Notice. From time to time during the
Investment Period, the Company may, in its sole discretion, no later than 9:30
a.m. (New York City time) on the first Trading Day of the Pricing Period,
provide to the Investor a Fixed Request Notice, substantially in the form
attached hereto as Exhibit B (the “Fixed Request Notice”), which Fixed Request
Notice shall become effective at 9:30 a.m. (New York City time) on the first
Trading Day of the Pricing Period specified in the Fixed Request Notice;
provided, however, that if the Company delivers the Fixed Request Notice to the
Investor later than 9:30 a.m. (New York City time) on a Trading Day, then the
first Trading Day of such Pricing Period shall not be the Trading Day on which
the Investor received such Fixed Request Notice, but rather shall be the
immediately following Trading Day (unless a subsequent Trading Day is therein
specified). The Fixed Request Notice shall specify the Fixed Amount Requested
(up to the Maximum Fixed Amount Requested) or the number of Shares cap for the
Alternative Fixed Amount Requested (as applicable), establish the Threshold
Price for such Fixed Request and designate the first and last Trading Day of the
Pricing Period. Upon the terms and subject to the conditions of this Agreement,
the Investor is obligated to accept each Fixed Request Notice prepared and
delivered in accordance with the provisions of this Agreement.

 

3

 

 

Section 3.2.          Fixed Requests. From time to time during the Investment
Period, the Company may, in its sole discretion, deliver to the Investor a Fixed
Request Notice for a specified Fixed Amount Requested (up to the Maximum Fixed
Amount Requested) or for the Alternative Fixed Amount Requested, and the
applicable discount price (the “Discount Price”) shall be determined, in
accordance with the price and share amount parameters as set forth in the below
pricing grid, and upon the terms and subject to the conditions of this
Agreement, the Investor shall purchase from the Company the Shares subject to
such Fixed Request Notice at the Discount Price; provided, however, that (i) if
an ex-dividend date is established by the Trading Market in respect of the
Common Stock on or between the first Trading Day of the applicable Pricing
Period and the applicable Settlement Date, the Discount Price shall be reduced
by the per share dividend amount and (ii) if the Company does not elect the
Alternative Fixed Amount Requested, the Company may not deliver any single Fixed
Request Notice for a specified Fixed Amount Requested in excess of the specific
dollar amount in the applicable Fixed Amount Requested/Alternative Fixed Amount
Requested column below (the “Maximum Fixed Amount Requested”).

 



Threshold Price   Fixed Amount Requested   Discount Price           Equal to or
greater than $4.00   Not to exceed, at the Company’s option, the greater of (i)
$9,000,000 and (ii) the Alternative Fixed Amount Requested   96.50% of the VWAP
          Equal to or greater than $3.00 and less than $4.00   Not to exceed, at
the Company’s option, the greater of (i) $6,000,000 and (ii) the Alternative
Fixed Amount Requested   96.50% of the VWAP           Equal to or greater than
$2.00 and less than $3.00   Not to exceed, at the Company’s option, the greater
of (i) $3,000,000 and (ii) the Alternative Fixed Amount Requested   96.00% of
the VWAP           Equal to or greater than $1.00 and less than $2.00   Not to
exceed, at the Company’s option, the greater of (i) $2,000,000 and (ii) the
Alternative Fixed Amount Requested   95.20% of the VWAP           Equal to or
greater than $0.75 and less than $1.00   Not to exceed, at the Company’s option,
the greater of (i) $1,500,000 and (ii) the Alternative Fixed Amount Requested  
94.75% of the VWAP           Equal to or greater than $0.60 and less than $0.75
  Not to exceed, at the Company’s option, the greater of (i) $1,400,000 and (ii)
the Alternative Fixed Amount Requested   94.30% of the VWAP           Equal to
or greater than $0.54 and less than $0.60   Not to exceed, at the Company’s
option, the greater of (i) $1,300,000 and (ii) the Alternative Fixed Amount
Requested   94.10% of the VWAP           Equal to or greater than $0.48 and less
than $0.54   Not to exceed, at the Company’s option, the greater of (i)
$1,200,000 and (ii) the Alternative Fixed Amount Requested   93.95% of the VWAP
          Equal to or greater than $0.42 and less than $0.48   Not to exceed, at
the Company’s option, the greater of (i) $1,100,000 and (ii) the Alternative
Fixed Amount Requested   93.75% of the VWAP           Equal to or greater than
$0.36 and less than $0.42   Not to exceed, at the Company’s option, the greater
of (i) $1,000,000 and (ii) the Alternative Fixed Amount Requested   93.55% of
the VWAP           Equal to or greater than $0.30 and less than $0.36   Not to
exceed, at the Company’s option, the greater of (i) $750,000 and (ii) the
Alternative Fixed Amount Requested   93.30% of the VWAP           Equal to or
greater than $0.26 and less than $0.30   Not to exceed, at the Company’s option,
the greater of (i) $700,000 and (ii) the Alternative Fixed Amount Requested  
93.10% of the VWAP           Equal to or greater than $0.23 and less than $0.26
  Not to exceed, at the Company’s option, the greater of (i) $650,000 and (ii)
the Alternative Fixed Amount Requested   92.80% of the VWAP           Equal to
or greater than $0.19 and less than $0.23   Not to exceed, at the Company’s
option, the greater of (i) $600,000 and (ii) the Alternative Fixed Amount
Requested   92.60% of the VWAP           Equal to or greater than $0.15 and less
than $0.19   Not to exceed, at the Company’s option, the greater of (i) $500,000
and (ii) the Alternative Fixed Amount Requested   92.40% of the VWAP          
Equal to or greater than $0.10 and less than $0.15   Not to exceed, at the
Company’s option, the greater of (i) $250,000 and (ii) the Alternative Fixed
Amount Requested   92.00% of the VWAP

 

4

 

 

Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than: (i) the Alternative Fixed Amount
Requested (assuming for this purpose the election of the Alternative Fixed
Amount Requested for each Trading Day during the applicable Pricing Period) or
(ii) the Maximum Fixed Amount Requested (assuming for this purpose the Company
does not elect the Alternative Fixed Amount Requested for any Trading Day during
the applicable Pricing Period), in each case in respect of any Pricing Period
(subject in all cases to the provisions of Sections 3.10 and 6.6 of this
Agreement).

 

For purposes of this Agreement, “Alternative Fixed Amount Requested” shall mean
a dollar amount equal to the aggregate sum of each product (calculated for each
Trading Day during the applicable Pricing Period for which (i) the Company has
notified the Investor in writing that the Alternative Fixed Amount Requested
shall apply to such Trading Day and (ii) the VWAP equals or exceeds the
Threshold Price) determined pursuant to the following equation (rounded to the
nearest cent):

 

DAFAR = A x B x C, where:

 

DAFAR = the daily allocable portion of the total Alternative Fixed Amount
Requested for the applicable Trading Day during the applicable Pricing Period,

 

A = 0.25

 

B = the trading volume of the Common Stock for the applicable Trading Day during
the applicable Pricing Period, as reported by Bloomberg L.P. using the AQR
function (excluding block trades of 25,000 shares or more), and

 

5

 

 

C = the applicable Discount Price;

 

provided, however, that the Alternative Fixed Amount Requested shall not exceed
the dollar amount cap therefor to be specified by the Company in the applicable
Fixed Request Notice (and shall in all cases be subject to the provisions of
Sections 3.10 and 6.6 of this Agreement). Notwithstanding anything herein to the
contrary, (i) if the Company has specified a dollar amount of Fixed Amount
Requested pursuant to the above pricing grid in a Fixed Request Notice, the
Company may, in its sole discretion, no later than 9:30 a.m. (New York City
time) on any Trading Day of the Pricing Period, provide to the Investor written
notice of its election of the Alternative Fixed Amount Requested with respect to
all or any portion of the remaining Trading Days of the applicable Pricing
Period, and (ii) if the Company has elected the Alternative Fixed Amount
Requested in a Fixed Request Notice, the Company may, in its sole discretion, no
later than 9:30 a.m. (New York City time) on any Trading Day of the Pricing
Period, provide to the Investor written notice of its election of a specific
dollar amount of Fixed Amount Requested pursuant to the above pricing grid with
respect to all or any portion of the remaining Trading Days of the applicable
Pricing Period, in the case of each of clauses (i) and (ii) above, which
election shall become effective at 9:30 a.m. (New York City time) on the Trading
Day on which the Investor received such notice; provided, however, that if the
Company delivers such notice to the Investor later than 9:30 a.m. (New York City
time) on a Trading Day, then the first Trading Day of such Pricing Period on
which such election shall become effective shall not be the Trading Day on which
the Investor received such notice, but rather shall be the next Trading Day
(unless a subsequent Trading Day is therein specified). The Company shall have
the right to effect such change on a daily basis during any Pricing Period.

 

The date on which the Company delivers any Fixed Request Notice in accordance
with this Section 3.2 hereinafter shall be referred to as a “Fixed Request
Exercise Date”.

 

Section 3.3.          Share Calculation.

 

(a)          If, with respect to any Trading Day during the applicable Pricing
Period, the Company has not elected the Alternative Fixed Amount Requested in
accordance with the provisions of Section 3.2 hereof, then, with respect to each
such Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the Threshold Price, the number of Shares to be issued by the Company
to the Investor pursuant to a Fixed Request shall equal the quotient (calculated
for each Trading Day during the applicable Pricing Period for which (i) the
Company has not elected the Alternative Fixed Amount Requested and (ii) the VWAP
equals or exceeds the Threshold Price) determined pursuant to the following
equation (rounded to the nearest whole Share):

 

N = (A x B)/C, where:

 

N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which (i) the Company
has not elected the Alternative Fixed Amount Requested and (ii) the VWAP equals
or exceeds the Threshold Price,

 

A = 0.10 (the “Multiplier”),

 

6

 

 

B = the total Fixed Amount Requested, and

 

C = the applicable Discount Price for such Trading Day.

 

(b)          If, with respect to any Trading Day during the applicable Pricing
Period, the Company has elected the Alternative Fixed Amount Requested in
accordance with the provisions of Section 3.2 hereof, then, with respect to each
such Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the Threshold Price, the number of Shares to be issued by the Company
to the Investor pursuant to a Fixed Request shall equal the product (calculated
for each Trading Day during the applicable Pricing Period for which (i) the
Company has elected the Alternative Fixed Amount Requested and (ii) the VWAP
equals or exceeds the Threshold Price) determined pursuant to the following
equation (rounded to the nearest whole Share):

 

N = A x B, where:

 

N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which (i) the Company
has elected the Alternative Fixed Amount Requested and (ii) the VWAP equals or
exceeds the Threshold Price,

 

A = 0.25, and

 

B = the trading volume of the Common Stock for the applicable Trading Day during
the applicable Pricing Period, as reported by Bloomberg L.P. using the AQR
function (excluding block trades of 25,000 shares or more).

 

Section 3.4.          Limitation of Fixed Requests. Notwithstanding anything in
this Agreement to the contrary, (i) the Company shall not make more than one
Fixed Request in each Pricing Period and (ii) not less than five Trading Days
shall elapse between the end of one Pricing Period and the commencement of any
other Pricing Period during the Investment Period. There shall be permitted a
maximum of 36 Fixed Requests during the Investment Period. Each Fixed Request
automatically shall expire immediately following the last Trading Day of each
Pricing Period.

 

Section 3.5.          Reduction of Commitment. On each Settlement Date, the
Investor’s Total Commitment under this Agreement automatically shall be reduced,
on a dollar-for-dollar basis, by the total amount of the Fixed Request Amount
paid to the Company on such Settlement Date.

 

Section 3.6.          Below Threshold Price.

 

(a)          With respect to each Trading Day (if any) during the applicable
Pricing Period with respect to which the Company has not elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof,
if the VWAP on such Trading Day in a Pricing Period is lower than the Threshold
Price, then for each such Trading Day the Fixed Amount Requested shall be
reduced, on a dollar-for-dollar basis, by an amount equal to the product of (x)
the Multiplier and (y) the total Fixed Amount Requested, and no Shares shall be
purchased or sold with respect to such Trading Day. If trading in the Common
Stock on the Trading Market is suspended for any reason for more than three
hours on any Trading Day, then for each such Trading Day the Fixed Amount
Requested shall be reduced, on a dollar-for-dollar basis, as provided in the
immediately preceding sentence, and no Shares shall be purchased or sold with
respect to such Trading Day.

 

7

 

 

(b)          With respect to each Trading Day (if any) during the applicable
Pricing Period with respect to which the Company has elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof,
if the VWAP on such Trading Day in a Pricing Period is lower than the Threshold
Price, then for each such Trading Day no Shares shall be purchased or sold with
respect to such Trading Day. If trading in the Common Stock on the Trading
Market is suspended for any reason for more than three hours on any Trading Day,
then for each such Trading Day no Shares shall be purchased or sold with respect
to such Trading Day.

 

Section 3.7.          Settlement. The payment for, against simultaneous delivery
of, Shares in respect of each Fixed Request shall be settled on the second
Trading Day next following the last Trading Day of each Pricing Period (the
“Settlement Date”). On each Settlement Date, the Company shall, or shall cause
its transfer agent to, electronically transfer the Shares purchased by the
Investor by crediting the Investor’s or its designees’ account (provided the
Investor shall have given the Company written notice of such designee prior to
the Settlement Date) at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system, which Shares shall be freely tradable and transferable and without
restriction on resale pursuant to the Registration Statement, against
simultaneous payment therefor to the Company’s designated account by wire
transfer of immediately available funds; provided that if the Shares are
received by the Investor later than 1:00 p.m., New York City time, payment
therefor shall be made with next day funds. As set forth in Section 3.9, a
failure by the Company or its transfer agent (if applicable) to deliver such
Shares on the applicable Settlement Date shall result in the payment of partial
damages by the Company to the Investor.

 

Section 3.8.          Reduction of Pricing Period; End of Pricing Period If
Alternative Fixed Amount Requested.

 

(a)          If during a Pricing Period the Company elects to reduce the number
of Trading Days in such Pricing Period, the Company shall so notify the Investor
before 9:00 a.m. (New York City time) on any Trading Day during a Pricing Period
(a “Reduction Notice”) and the last Trading Day of such Pricing Period shall be
the Trading Day immediately preceding the Trading Day on which the Investor
received such Reduction Notice; provided, however, that (i) the Company may not
elect to reduce the number of Trading Days in any such Pricing Period to less
than two Trading Days and (ii) if the Company delivers the Reduction Notice
later than 9:00 a.m. (New York City time) on a Trading Day during a Pricing
Period, then the last Trading Day of such Pricing Period instead shall be the
Trading Day on which the Investor received such Reduction Notice. Upon receipt
of a Reduction Notice, the Investor shall purchase the Shares in respect of each
Trading Day in such reduced Pricing Period for which the VWAP equals or exceeds
the Threshold Price in accordance with Section 3.3 hereof.

 

8

 

 

(b)          If, with respect to any Fixed Request Notice, an election by the
Company of the Alternative Fixed Amount Requested in accordance with the
provisions of Section 3.2 hereof is then in effect, the last Trading Day of the
applicable Pricing Period shall be the earliest of: (i) the Trading Day on which
the Alternative Fixed Amount Requested (calculated in accordance with Section
3.2 hereof) shall have reached the dollar amount cap therefor specified by the
Company in the applicable Fixed Request Notice, (ii) the last Trading Day of the
Pricing Period, if such Pricing Period is reduced by the Company pursuant to
clause (a) of this Section 3.8, and (iii) the 10th Trading Day of the Pricing
Period.

 

Section 3.9.          Failure to Deliver Shares. If the Company issues a Fixed
Request Notice and fails to deliver the Shares to the Investor on the applicable
Settlement Date and such failure continues for 10 Trading Days, the Company
shall pay the Investor, in cash, in addition to all other remedies available to
the Investor, as partial damages for such failure and not as a penalty, an
amount equal to 2.0% of the payment required to be paid by the Investor on such
Settlement Date for the initial 30 days following such Settlement Date until the
Shares have been delivered, and an additional 2.0% for each additional 30-day
period thereafter until the Shares have been delivered, which amount shall be
prorated for such periods less than 30 days (the “Make Whole Amount”). If the
Make Whole Amount is not paid within two Trading Days following a demand
therefor from the Investor, the Make Whole Amount shall accrue annual interest
(on the basis of the 365 day year) compounded daily at a rate equal to the
greater of (i) the prime rate of interest then in effect as published by the
Wall Street Journal plus 3.0% and (ii) 10.0%, up to and including the date on
which the Make Whole Amount is actually paid. The Company shall not issue a
Fixed Request Notice to the Investor until the Make Whole Amount, plus all
accrued interest, has been paid to the Investor in full.

 

Section 3.10.         Certain Limitations. Notwithstanding anything to the
contrary contained in this Agreement, in no event may the Company issue a Fixed
Request Notice to the extent that (i) the Fixed Amount Requested in such Fixed
Request Notice exceeds the Maximum Fixed Amount Requested determined in
accordance with Section 3.2 (if the Company has not elected the Alternative
Fixed Amount Requested in accordance with the provisions of Section 3.2 hereof),
(ii) the sale of Shares pursuant to such Fixed Request Notice would cause the
Company to issue or sell or the Investor to acquire or purchase a dollar value
of shares of Common Stock which, when aggregated with all Fixed Request Amounts
paid by the Investor pursuant to all prior Fixed Request Notices issued under
this Agreement, would exceed the Aggregate Limit, or (iii) the sale of Shares
pursuant to such Fixed Request Notice would cause the Company to sell or the
Investor to purchase a number of shares of Common Stock which, when aggregated
with all other shares of Common Stock then beneficially owned (as calculated
pursuant to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated
thereunder) by the Investor and its Affiliates, would result in the beneficial
ownership by the Investor or any of its Affiliates of more than 9.9% of the then
issued and outstanding shares of Common Stock (the “Ownership Limitation”). If
the Company issues a Fixed Request Notice in which the Fixed Amount Requested
exceeds the Maximum Fixed Amount Requested determined in accordance with Section
3.2 (if the Company has not elected the Alternative Fixed Amount Requested in
accordance with the provisions of Section 3.2 hereof), such Fixed Request Notice
shall be void ab initio to the extent the Fixed Amount Requested exceeds the
Maximum Fixed Amount Requested. If the Company issues a Fixed Request Notice
that otherwise would require the Investor to purchase shares of Common Stock
which would cause the aggregate purchases of Common Stock by the Investor under
this Agreement to exceed the Aggregate Limit, such Fixed Request Notice shall be
void ab initio to the extent of the amount by which the dollar value of shares
of Common Stock otherwise issuable pursuant to such Fixed Request Notice,
together with all Fixed Request Amounts paid by the Investor pursuant to all
prior Fixed Request Notices issued under this Agreement, would exceed the
Aggregate Limit. If the Company issues a Fixed Request Notice that otherwise
would require the Investor to purchase shares of Common Stock which would cause
the aggregate number of shares of Common Stock then beneficially owned (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder) by the Investor and its Affiliates to exceed the
Ownership Limitation, such Fixed Request Notice shall be void ab initio to the
extent of the amount by which the number of shares of Common Stock otherwise
issuable pursuant to such Fixed Request Notice, together with all shares of
Common Stock then beneficially owned by the Investor and its Affiliates, would
exceed the Ownership Limitation.

 

9

 

 

Section 3.11.         Blackout Periods. The Company shall advise the Investor in
writing of any changes to its policy on insider trading. Notwithstanding any
other provision of this Agreement, the Company shall not deliver any Fixed
Request Notice or otherwise offer or sell Shares to the Investor, and the
Investor shall not be obligated to purchase any Shares pursuant to this
Agreement, (i) during any period in which the Company is, or may be deemed to
be, in possession of material non-public information, (ii) during any period
(other than the period referred to in clause (iii) of this Section 3.11) in
which the Company’s insider trading policy, as it exists from time to time,
would prohibit purchases or sales of Common Stock by its officers or directors
(each such period, a “Blackout Period”), except with respect to this clause (ii)
as expressly provided in the immediately following sentence, or (iii) except as
expressly provided in this Section 3.11, at any time from and including the date
(each, an “Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement. If the
Company wishes to deliver any Fixed Request Notice or otherwise offer, sell or
deliver Shares to the Investor during any Blackout Period, the Company shall, as
a condition thereto, provide the Investor with the compliance certificate
substantially in the form attached hereto as Exhibit D, dated the date of such
Fixed Request Notice, which certificate shall be deemed to remain in effect
during the applicable Pricing Period through and including the applicable
Settlement Date, and the “bring down” opinions in the form mutually agreed to by
the parties hereto, dated the date of such Fixed Request Notice. If the Company
wishes to deliver any Fixed Request Notice or otherwise offer, sell or deliver
Shares to the Investor at any time during the period from and including an
Announcement Date through and including the time that is 24 hours after the
corresponding Filing Time, the Company shall, as conditions thereto, (1) prepare
and deliver to the Investor (with a copy to counsel to the Investor) a report on
Form 8-K which shall include substantially the same financial and related
information as was set forth in the relevant Earnings Announcement (other than
any earnings or other projections, similar forward-looking data and officers’
quotations) (each, an “Earnings 8-K”), in form and substance reasonably
satisfactory to the Investor and its counsel, (2) provide the Investor with the
compliance certificate substantially in the form attached hereto as Exhibit D,
dated the date of such Fixed Request Notice, which certificate shall be deemed
to remain in effect during the applicable Pricing Period through and including
the applicable Settlement Date, and the “bring down” opinions in the form
mutually agreed to by the parties hereto, dated the date of such Fixed Request
Notice and (3) file such Earnings 8-K with the Commission (so that it is deemed
“filed” for purposes of Section 18 of the Exchange Act), include such Earnings
8-K in a Prospectus Supplement and file such Prospectus Supplement with the
Commission under Rule 424(b) under the Securities Act, in each case on or prior
to the date of such Fixed Request Notice. The provisions of clause (iii) of this
Section 3.11 shall not be applicable for the period from and after the time at
which all of the conditions set forth in the immediately preceding sentence
shall have been satisfied (or, if later, the time that is 24 hours after the
time that the relevant Earnings Announcement was first publicly released)
through and including the time that is 24 hours after the Filing Time of the
relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the
case may be. For purposes of clarity, the parties agree that the delivery of the
compliance certificate and the “bring down” opinions pursuant to this Section
3.11 shall not relieve the Company from any of its obligations under this
Agreement with respect to the delivery of the compliance certificate called for
by Section 7.2(ii) and the “bring down” opinions called for by Section 7.2(xiv)
on the applicable Settlement Date, which Sections shall have independent
application.

 

10

 

 

Article IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

 

The Investor hereby makes the following representations, warranties and
covenants to the Company:

 

Section 4.1.          Organization and Standing of the Investor. The Investor is
a business company duly organized, validly existing and in good standing under
the laws of the British Virgin Islands.

 

Section 4.2.          Authorization and Power. The Investor has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and the Registration Rights Agreement and to purchase the Shares
in accordance with the terms hereof. The execution, delivery and performance by
the Investor of this Agreement and the Registration Rights Agreement and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or its stockholders is
required. Each of this Agreement and the Registration Rights Agreement has been
duly executed and delivered by the Investor and constitutes a valid and binding
obligation of the Investor enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership, or similar laws relating to, or affecting generally the
enforcement of, creditor’s rights and remedies or by other equitable principles
of general application (including any limitation of equitable remedies).

 

11

 

 

Section 4.3.          No Conflicts. The execution, delivery and performance by
the Investor of this Agreement and the Registration Rights Agreement and the
consummation by the Investor of the transactions contemplated hereby and thereby
do not and shall not (i) result in a violation of such Investor’s charter
documents, bylaws or other applicable organizational instruments, (ii) conflict
with, constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Investor is a party or is bound, (iii) create or impose
any lien, charge or encumbrance on any property of the Investor under any
agreement or any commitment to which the Investor is party or under which the
Investor is bound or under which any of its properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or by which any of its properties
or assets are bound or affected, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
prohibit or otherwise interfere with, in any material respect, the ability of
the Investor to enter into and perform its obligations under this Agreement and
the Registration Rights Agreement. The Investor is not required under any
applicable federal, state, local or foreign law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the Registration Rights
Agreement or to purchase the Shares in accordance with the terms hereof;
provided, however, that for purposes of the representation made in this
sentence, the Investor is assuming and relying upon the accuracy of the relevant
representations and warranties and the compliance with the relevant covenants
and agreements of the Company in the Transaction Documents to which it is a
party.

 

Section 4.4.          Investment Purpose. The Investor is acquiring the Shares
for its own account, for investment purposes and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under or exempt from the registration requirements
of the Securities Act; provided, however, that by making the representations
herein, the Investor does not agree, or make any representation or warranty, to
hold any of the Shares for any minimum or other specific term and reserves the
right to dispose of the Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Investor
does not presently have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Shares.

 

Section 4.5.          Accredited Investor Status. The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

Section 4.6.          Reliance on Exemptions. The Investor understands that the
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Shares.

 

12

 

 

Section 4.7.          Information. All materials relating to the business,
financial condition, management and operations of the Company and materials
relating to the offer and sale of the Shares which have been requested by the
Investor have been furnished or otherwise made available to the Investor or its
advisors, including, without limitation, the Commission Documents. The Investor
understands that its investment in the Shares involves a high degree of risk.
The Investor is able to bear the economic risk of an investment in the Shares
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of a proposed investment in the
Shares. The Investor and its advisors have been afforded the opportunity to ask
questions of and receive answers from representatives of the Company concerning
the financial condition and business of the Company and other matters relating
to an investment in the Shares. Neither such inquiries nor any other due
diligence investigations conducted by the Investor or its advisors, if any, or
its representatives shall modify, amend or affect the Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement or
in any other Transaction Document to which the Company is a party or the
Investor’s right to rely on any other document or instrument executed and/or
delivered in connection with this Agreement or the consummation of the
transaction contemplated hereby (including, without limitation, the opinions of
the Company’s counsel delivered pursuant to Sections 7.1(iv) and 7.2(xiv)). The
Investor has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Shares. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.

 

Section 4.8.          No Governmental Review. The Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Shares or
the fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

Section 4.9.          No General Solicitation. The Investor is not purchasing
the Shares as a result of any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Shares.

 

Section 4.10.         Not an Affiliate. The Investor is not an officer, director
or an Affiliate of the Company.

 

Section 4.11.         Statutory Underwriter Status. The Investor acknowledges
that it will be disclosed as an “underwriter” and a “selling stockholder” in the
Registration Statement and in any Prospectus contained therein to the extent
required by applicable law and to the extent the Prospectus is related to the
resale of Registrable Securities.

 

Section 4.12.         Resales of Shares. The Investor represents, warrants and
covenants that unless the Shares are eligible for resale pursuant to Rule 144,
it will resell such Shares only pursuant to the Registration Statement, in a
manner described under the caption “Plan of Distribution” in the Registration
Statement, and in a manner in compliance with all applicable U.S. federal and
state securities laws, rules and regulations, including, without limitation, any
applicable prospectus delivery requirements of the Securities Act.

 

13

 

 

Article V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations, warranties and covenants to the
Investor:

 

Section 5.1.          Organization, Good Standing and Power. The Company and
each of its Subsidiaries is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
the requisite corporate power and authority to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted
and, except as set forth in the Commission Documents, as presently proposed to
be conducted. The Company and each Subsidiary is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction in which the failure to be
so qualified would not have a Material Adverse Effect.

 

Section 5.2.          Authorization, Enforcement. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
each of the Transaction Documents to which it is a party and to issue the Shares
in accordance with the terms hereof and thereof. Except for approvals of the
Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Shares to the Investor hereunder (which
approvals shall be obtained prior to the delivery of any Fixed Request Notice),
the execution, delivery and performance by the Company of each of the
Transaction Documents to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required. Each of the Transaction Documents to which the Company is a party has
been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies).

 

14

 

 

Section 5.3.          Capitalization. The authorized capital stock of the
Company and the shares thereof issued and outstanding were as set forth in the
Commission Documents as of the dates reflected therein. All of the outstanding
shares of Common Stock have been duly authorized and validly issued, and are
fully paid and nonassessable. Except as set forth in the Commission Documents,
this Agreement and the Registration Rights Agreement, there are no agreements or
arrangements under which the Company is obligated to register the sale of any
securities under the Securities Act. Except as set forth in the Commission
Documents, no shares of Common Stock are entitled to preemptive rights and there
are no outstanding debt securities and no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, any shares of capital stock of the Company other than those issued or
granted in the ordinary course of business pursuant to the Company’s equity
incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company to
sell restricted securities or as set forth in the Commission Documents, the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. Except
as set forth in the Commission Documents, the offer and sale of all capital
stock, convertible or exchangeable securities, rights, warrants or options of
the Company issued prior to the Closing Date complied with all applicable
federal and state securities laws, and no stockholder has any right of
rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. Except as set forth in the Commission
Documents, there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any of the other
Transaction Documents or the consummation of the transactions described herein
or therein. The Company has furnished or made available to the Investor via
EDGAR true and correct copies of the Company’s Certificate of Incorporation as
in effect on the Closing Date (the “Charter”) and the Company’s Bylaws as in
effect on the Closing Date (the “Bylaws”).

 

Section 5.4.          Issuance of Shares. The Shares to be issued under this
Agreement have been or will be (prior to the delivery of any Fixed Request
Notice to the Investor hereunder) duly authorized by all necessary corporate
action on the part of the Company. The Shares, when paid for in accordance with
the terms of this Agreement, shall be validly issued and outstanding, fully paid
and nonassessable and free from all liens, charges, taxes, security interests,
encumbrances, rights of first refusal, preemptive or similar rights and other
encumbrances with respect to the issue thereof.

 

Section 5.5.          No Conflicts. The execution, delivery and performance by
the Company of each of the Transaction Documents to which it is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and shall not (i) result in a violation of any provision of the Company’s
Charter or Bylaws, (ii) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Company or any of its
Significant Subsidiaries is a party or is bound, (iii) create or impose a lien,
charge or encumbrance on any property or assets of the Company or any of its
Significant Subsidiaries under any agreement or any commitment to which the
Company or any of its Significant Subsidiaries is a party or by which the
Company or any of its Significant Subsidiaries is bound or to which any of their
respective properties or assets is subject, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries are bound or
affected (including federal and state securities laws and regulations and the
rules and regulations of the Trading Market), except, in the case of clauses
(ii), (iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations, liens, charges, encumbrances and violations as
would not, individually or in the aggregate, have a Material Adverse Effect.
Except as specifically contemplated by this Agreement or the Registration Rights
Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required under any federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency
(including, without limitation, the Trading Market) in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents to
which it is a party, or to issue the Shares to the Investor in accordance with
the terms hereof and thereof (other than such consents, authorizations, orders,
filings or registrations as have been obtained or made prior to the Closing
Date); provided, however, that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the
representations and warranties of the Investor in this Agreement and the
compliance by it with its covenants and agreements contained in this Agreement
and the Registration Rights Agreement.

 

15

 

 

Section 5.6.          Commission Documents, Financial Statements. (a) The
Company has timely filed (giving effect to permissible extensions in accordance
with Rule 12b-25 under the Exchange Act) all Commission Documents. The Company
has delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of the Commission Documents filed with or furnished to the
Commission prior to the Closing Date (including, without limitation, the 2011
Form 10-K). No Subsidiary of the Company is required to file or furnish any
report, schedule, registration, form, statement, information or other document
with the Commission. As of its filing date, each Commission Document filed with
or furnished to the Commission prior to the Closing Date (including, without
limitation, the 2011 Form 10-K) complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and other
federal, state and local laws, rules and regulations applicable to it, and, as
of its filing date (or, if amended or superseded by a filing prior to the
Closing Date, on the date of such amended or superseded filing), such Commission
Document did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Registration Statement, on the date it is filed with
the Commission, on the date it is declared effective by the Commission, on each
Fixed Request Exercise Date and on each Settlement Date, shall comply in all
material respects with the requirements of the Securities Act (including,
without limitation, Rule 415 under the Securities Act) and shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, except that this representation and warranty shall not apply to
statements in or omissions from the Registration Statement made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein.
The Prospectus and each Prospectus Supplement required to be filed pursuant to
this Agreement or the Registration Rights Agreement after the Closing Date, when
taken together, on its date, on each Fixed Request Exercise Date and on each
Settlement Date, shall comply in all material respects with the requirements of
the Securities Act (including, without limitation, Rule 424(b) under the
Securities Act) and shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, except that this representation and warranty
shall not apply to statements in or omissions from the Prospectus or any
Prospectus Supplement made in reliance upon and in conformity with information
relating to the Investor furnished to the Company in writing by or on behalf of
the Investor expressly for use therein. Each Commission Document (other than the
Registration Statement, the Prospectus or any Prospectus Supplement) to be filed
with or furnished to the Commission after the Closing Date and incorporated by
reference in the Registration Statement, the Prospectus or any Prospectus
Supplement required to be filed pursuant to this Agreement or the Registration
Rights Agreement (including, without limitation, the Current Report), when such
document is filed with or furnished to the Commission and, if applicable, when
such document becomes effective, as the case may be, shall comply in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company has delivered or made
available to the Investor via EDGAR or otherwise true and complete copies of all
comment letters and substantive correspondence received by the Company from the
Commission relating to the Commission Documents filed with or furnished to the
Commission as of the Closing Date, together with all written responses of the
Company thereto in the form such responses were filed via EDGAR. There are no
outstanding or unresolved comments or undertakings in such comment letters
received by the Company from the Commission. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange Act.

 

16

 

 

(b)          The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the Commission and all other applicable rules
and regulations with respect thereto. Such financial statements, together with
the related notes and schedules, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements or may be subject to normal
year-end adjustments), and fairly present in all material respects the financial
condition of the Company and its consolidated Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end adjustments
and the absence of footnotes or may be condensed or summary statements).

 

(c)          The Company has timely filed with the Commission and made available
to the Investor via EDGAR or otherwise all certifications and statements
required by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18
U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”))
with respect to all relevant Commission Documents. The Company is in compliance
in all material respects with the provisions of SOXA applicable to it as of the
date hereof. The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents. As used in this Section 5.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.

 

17

 

 

(d)          Crowe Horwath LLP, who shall express their opinion on the audited
financial statements and related schedules to be included or incorporated by
reference in the Registration Statement and the Prospectus are, with respect to
the Company, independent public accountants as required by the Securities Act
and is an independent registered public accounting firm within the meaning of
SOXA as required by the rules of the Public Company Accounting Oversight Board.
Crowe Horwath LLP has not been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

 

Section 5.7.          Subsidiaries. The 2011 Form 10-K sets forth each material
Subsidiary of the Company as of the Closing Date, showing its jurisdiction of
incorporation or organization and the percentage of the Company’s ownership of
the outstanding voting stock of such Subsidiary, and the Company does not have
any other material Subsidiaries as of the Closing Date.

 

Section 5.8.          No Material Adverse Effect. Except as disclosed in any
Commission Documents filed since December 31, 2011, or which may be deemed to
have resulted from the Company’s continued losses from operations, since
December 31, 2011, the Company has not experienced or suffered any Material
Adverse Effect, and there exists no current state of facts, condition or event
which would have a Material Adverse Effect.

 

Section 5.9.          No Undisclosed Liabilities. Neither the Company nor any of
its Subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company or any Subsidiary (including the notes thereto) in conformity with GAAP
and are not disclosed in the Commission Documents, other than those incurred in
the ordinary course of the Company’s or its Subsidiaries respective businesses
since December 31, 2011 and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.

 

Section 5.10.         No Undisclosed Events or Circumstances. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, liabilities,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company at or before the Closing but which has not been so
publicly announced or disclosed, except for events or circumstances which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.

 

18

 

 

Section 5.11.         Indebtedness; Solvency. The Company’s Quarterly Report on
Form 10-Q for its fiscal quarter ended September 30, 2012 sets forth, as of
September 30, 2012, all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments through such date. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $10,000,000 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements, indemnities and
other contingent obligations in respect of Indebtedness of others in excess of
$10,000,000, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $10,000,000 due under leases required to be capitalized in accordance
with GAAP. There is no existing or continuing default or event of default in
respect of any Indebtedness of the Company or any of its Subsidiaries. The
Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to Title 11 of the United States Code or any
similar federal or state bankruptcy law or law for the relief of debtors, nor
does the Company have any Knowledge that its creditors intend to initiate
involuntary bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings for relief under Title 11 of the United States Code or any
other federal or state bankruptcy law or any law for the relief of debtors.
Except as set forth in the Commission Documents, the Company is financially
solvent and is generally able to pay its debts as they become due.

 

Section 5.12.         Title To Assets. Each of the Company and its Subsidiaries
has good and valid title to, or has valid rights to lease or otherwise use, all
of their respective real and personal property reflected in the Commission
Documents, free of mortgages, pledges, charges, liens, security interests or
other encumbrances, except for those indicated in the Commission Documents and
those that would not have a Material Adverse Effect. All real property and
facilities held under lease by the Company or any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company or any of its Subsidiaries.

 

Section 5.13.         Actions Pending. There is no action, suit, claim,
investigation or proceeding pending, or, to the Knowledge of the Company,
threatened, against the Company or any Subsidiary which questions the validity
of the Transaction Documents or the transactions contemplated thereby or any
action taken or to be taken pursuant thereto. Except as set forth in the
Commission Documents, there is no action, suit, claim, investigation or
proceeding pending, or to the Knowledge of the Company threatened, against or
involving the Company, any Subsidiary or any of their respective properties or
assets, or involving any officers or directors of the Company or any of its
Subsidiaries, including, without limitation, any securities class action lawsuit
or stockholder derivative lawsuit related to the Company, in each case which, if
determined adversely to the Company, its Subsidiary or any officer or director
of the Company or its Subsidiaries, would have a Material Adverse Effect. Except
as set forth in the Commission Documents, no judgment, order, writ, injunction
or decree or award has been issued by or, to the Knowledge of the Company,
requested of any court, arbitrator or governmental agency which would be
reasonably expected to result in a Material Adverse Effect.

 

Section 5.14.         Compliance With Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, except in all cases for possible violations which could not,
individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, except as set forth in the Commission
Documents, the Company has maintained all requirements for the continued listing
or quotation of its Common Stock on the Trading Market, and the Company is not
in violation of any of the rules, regulations or requirements of the Trading
Market and has no Knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Trading Market in the
foreseeable future.

 

19

 

 

Section 5.15.         Certain Fees. Except for the placement fee payable by the
Company to Financial West Group, Member FINRA/SIPC (“FWG”), which shall be set
forth in a separate engagement letter between the Company and FWG (a true and
complete fully executed copy of which has heretofore been provided to the
Investor) (the “Placement Agent Engagement Letter”), no brokers, finders or
financial advisory fees or commissions are or shall be payable by the Company or
any Subsidiary (or any of their respective Affiliates) with respect to the
transactions contemplated by the Transaction Documents.

 

Section 5.16.         Disclosure. The Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or any of its
agents, advisors or counsel with any information that constitutes or could
reasonably be expected to constitute material, nonpublic information concerning
the Company or any of its Subsidiaries, other than the existence of the
transactions contemplated by the Transaction Documents. The Company understands
and confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
Investor regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated by the Transaction Documents (including, without
limitation, the representations and warranties of the Company contained in the
Transaction Documents to which it is a party (as modified by the Disclosure
Schedule)) furnished by or on behalf of the Company or any of its Subsidiaries,
taken together, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading. Each press release issued by the Company or any of
its Subsidiaries during the 12 months preceding the Closing Date did not at the
time of release (or, if amended or superseded by a later dated press release
issued by the Company or any of its Subsidiaries prior to the Closing Date or by
a later dated Commission Document filed with or furnished to the Commission by
the Company prior to the Closing Date, at the time of issuance of such later
dated press release or filing or furnishing of such Commission Document, as
applicable) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.

 

Section 5.17.         Operation of Business. (a) The Company or one or more of
its Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies as
are necessary to conduct the business now operated by it (collectively,
“Governmental Licenses”), except where the failure to possess such Governmental
Licenses, individually or in the aggregate, would not have a Material Adverse
Effect. The Company and its Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure to so
comply, individually or in the aggregate, would not have a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect, individually or in the
aggregate, would not have a Material Adverse Effect. Neither the Company nor any
of its Subsidiaries has received any written notice of proceedings relating to
the revocation or modification of any such Governmental Licenses which, if the
subject of any unfavorable decision, ruling or finding, individually or in the
aggregate, would have a Material Adverse Effect. This Section 5.17 does not
relate to environmental matters, such items being the subject of Section 5.18.

 

20

 

 

(b)          To the Company’s Knowledge, the Company or one or more of its
Subsidiaries owns or possesses adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, trade dress, logos,
copyrights and other intellectual property, including, without limitation, all
of the intellectual property described in the Commission Documents as being
owned or licensed by the Company (collectively, “Intellectual Property”),
necessary to carry on the business now operated by it. Except as set forth in
the Commission Documents, there are no actions, suits or judicial proceedings
pending, or to the Company’s Knowledge threatened in writing, relating to
patents or proprietary information to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is subject, and neither the Company nor any of its Subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which could render any Intellectual Property invalid
or inadequate to protect the interest of the Company and its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would have a Material Adverse Effect.

 

Section 5.18.         Environmental Compliance. Except as disclosed in the
Commission Documents, the Company and each of its Subsidiaries have obtained all
material approvals, authorization, certificates, consents, licenses, orders and
permits or other similar authorizations of all governmental authorities, or from
any other person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not, individually or in
the aggregate, have a Material Adverse Effect, to the Company’s Knowledge, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or could reasonably be expected to violate any Environmental Law
after the Closing Date or that could reasonably be expected to give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.

 

21

 

 

Section 5.19.         Material Agreements. Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”). Except as set forth in the Commission Documents, the
Company and each of its Subsidiaries have performed in all material respects all
the obligations then required to be performed by them under the Material
Agreements, have received no notice of default or an event of default by the
Company or any of its Subsidiaries thereunder and are not aware of any basis for
the assertion thereof, and neither the Company or any of its Subsidiaries nor,
to the Knowledge of the Company, any other contracting party thereto are in
default under any Material Agreement now in effect, the result of which would
have a Material Adverse Effect. Except as set forth in the Commission Documents,
each of the Material Agreements is in full force and effect, and constitutes a
legal, valid and binding obligation enforceable in accordance with its terms
against the Company and/or any of its Subsidiaries and, to the Knowledge of the
Company, each other contracting party thereto, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

Section 5.20.         Transactions With Affiliates. Except as set forth in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K, on the other hand. Except as disclosed in the Commission
Documents, there are no outstanding amounts payable to or receivable from, or
advances by the Company or any of its Subsidiaries to, and neither the Company
nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding shares of Common Stock, or
any director, employee or affiliate of the Company or any of its Subsidiaries,
other than (i) reimbursement for reasonable expenses incurred on behalf of the
Company or any of its Subsidiaries or (ii) as part of the normal and customary
terms of such person’s employment or service as a director with the Company or
any of its Subsidiaries.

 

Section 5.21.         Employees. Neither the Company nor any Subsidiary of the
Company has any collective bargaining arrangements or agreements covering any of
its employees, except as set forth in the Commission Documents. Except as
disclosed in the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the Knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.

 

Section 5.22.         Use of Proceeds. The proceeds from the sale of the Shares
shall be used by the Company and its Subsidiaries as set forth in the Prospectus
and any Prospectus Supplement filed pursuant to Section 2.3 of this Agreement
and pursuant to the Registration Rights Agreement.

 

22

 

 

Section 5.23.         Investment Company Act Status. The Company is not, and as
a result of the consummation of the transactions contemplated by the Transaction
Documents and the application of the proceeds from the sale of the Shares as set
forth in the Prospectus and any Prospectus Supplement shall not be required to
be registered as, an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 5.24.         ERISA. No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Company or any of
its Subsidiaries which has had or would have a Material Adverse Effect. No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 302 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Shares hereunder shall not result in any of the foregoing events. Each Plan
is in compliance in all material respects with applicable law, including ERISA
and the Code; the Company has not incurred and does not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualifications. As
used in this Section 5.24, the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.

 

Section 5.25.         Taxes. The Company and each of its Subsidiaries (i) has
filed all necessary federal, state and foreign income and franchise tax returns
or has duly requested extensions thereof, except for those the failure of which
to file would not have a Material Adverse Effect, (ii) has paid all federal,
state, local and foreign taxes due and payable for which it is liable, except to
the extent that any such taxes are being contested in good faith and by
appropriate proceedings, except for such taxes the failure of which to pay would
not have a Material Adverse Effect, and (iii) does not have any tax deficiency
or claims outstanding or assessed or, to the Company’s Knowledge, proposed
against it which would have a Material Adverse Effect. There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and, to the Company’s Knowledge, there is no valid basis for any
such claim. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the Code.

 

23

 

 

Section 5.26.         Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will be unable to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

 

Section 5.27.         U.S. Real Property Holding Corporation. Neither the
Company nor any of its Subsidiaries is, or has ever been, and so long as any of
the Shares are held by the Investor, shall become a U.S. real property holding
corporation within the meaning of Section 897 of the Code.

 

Section 5.28.         Exemption from Registration; Valid Issuances. Subject to,
and in reliance on, the representations, warranties and covenants made herein by
the Investor, the offer and sale of the Shares in accordance with the terms and
conditions of this Agreement is exempt from the registration requirements of the
Securities Act pursuant to Section 4(a)(2) and Rule 506 of Regulation D;
provided, however, that at the request of and with the express agreement of the
Investor, the Shares will be delivered to the Investor via book entry through
DTC and will not bear legends noting restrictions as to resale of such
securities under federal or state securities laws, nor will any such securities
be subject to stop transfer instructions. Neither the offer or sale of the
Shares pursuant to, nor the Company’s performance of its obligations under, the
Transaction Documents to which it is a party shall (i) result in the creation or
imposition of any liens, charges, claims or other encumbrances upon the Shares,
or (ii) except as set forth in the Commission Documents, entitle the holders of
any outstanding shares of capital stock of the Company to preemptive or other
rights to subscribe to or acquire the shares of Common Stock or other securities
of the Company.

 

Section 5.29.         No General Solicitation or Advertising. Neither the
Company, nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Shares.

 

Section 5.30.         No Integrated Offering. None of the Company, its
Subsidiaries or any of their Affiliates, nor any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Shares under the Securities Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Shares to require approval of stockholders of the Company under
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Trading Market. None of the Company, its
Subsidiaries, their Affiliates nor any Person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of the issuance of any of the Shares under the Securities Act or
cause the offering of any of the Shares to be integrated with other offerings.

 

Section 5.31.         Dilutive Effect. The Company is aware and acknowledges
that issuance of the Shares could cause dilution to existing stockholders and
could significantly increase the outstanding number of shares of Common Stock.

 

24

 

 

Section 5.32.         Manipulation of Price. Neither the Company nor any of its
officers, directors or Affiliates has, and, to the Knowledge of the Company, no
Person acting on their behalf has, (i) taken, directly or indirectly, any action
designed or intended to cause or to result in the stabilization or manipulation
of the price of any security of the Company, or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in, the
stabilization or manipulation of the price of any security of the Company, in
each case to facilitate the sale or resale of any of the Shares, or (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Shares, other than, in the case of clause (ii), compensation paid to FWG on
the Closing Date in connection with the placement of the Shares pursuant to the
Placement Agent Engagement Letter. Neither the Company nor any of its officers,
directors or Affiliates will during the term of this Agreement, and, to the
Knowledge of the Company, no Person acting on their behalf will during the term
of this Agreement, take any of the actions referred to in the immediately
preceding sentence, other than, in the case of clause (ii), compensation paid to
FWG in connection with the settlement of each Fixed Request pursuant to the
Placement Agent Engagement Letter.

 

Section 5.33.         Securities Act. The Company has complied and shall comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Shares hereunder, including, without limitation,
the applicable requirements of the Securities Act. The Registration Statement,
upon filing with the Commission and at the time it is declared effective by the
Commission, shall satisfy all of the requirements of the Securities Act to
register the resale of the Registrable Securities by the Investor in accordance
with the Registration Rights Agreement on a delayed or continuous basis under
Rule 415 under the Securities Act at then-prevailing market prices, and not
fixed prices. The Company is not, and has not previously been at any time, an
issuer identified in, or subject to, Rule 144(i).

 

Section 5.34.         Listing and Maintenance Requirements. The Company’s Common
Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
the Company has taken no action designed to, or which to its Knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as set forth
in the Commission Documents, the Company has not, in the 12 months preceding the
Closing Date, received notice from any Trading Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
As of the Closing Date, except as set forth in the Commission Documents, the
Company is in compliance with all such listing and maintenance requirements.

 

Section 5.35.         Application of Takeover Protections. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter or the laws of its state of
incorporation that is or could become applicable to the Investor as a result of
the Investor and the Company fulfilling their respective obligations or
exercising their respective rights under the Transaction Documents (as
applicable), including, without limitation, as a result of the Company’s
issuance of the Shares and the Investor’s ownership of the Shares.

 

25

 

 

Section 5.36.         Foreign Corrupt Practices Act. None of the Company, any
Subsidiary or, to the Knowledge of the Company, any director, officer, agent,
employee, affiliate or other Person acting on behalf of the Company or any of
its Subsidiaries, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such Persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder
(collectively, the “FCPA”), including, without limitation, making use of the
mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA. The Company and the
Subsidiaries have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

Section 5.37.         Money Laundering Laws. The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

 

Section 5.38.         OFAC. None of the Company, any Subsidiary or, to the
Knowledge of the Company, any director, officer, agent, employee, affiliate or
Person acting on behalf of the Company or any of its Subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

 

Section 5.39.         Acknowledgement Regarding Investor’s Acquisition of
Shares. The Company acknowledges and agrees that the Investor is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated by the Transaction Documents. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated by the Transaction Documents, and any advice given
by the Investor or any of its representatives or agents in connection therewith
is merely incidental to the Investor’s acquisition of the Shares. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents to which it is a party has been based solely on the
independent evaluation of the transactions contemplated thereby by the Company
and its representatives. The Company acknowledges and agrees that the Investor
has not made and does not make any representations or warranties with respect to
the transactions contemplated by the Transaction Documents other than those
specifically set forth in Article IV of this Agreement.

 

26

 

 

Article VI
ADDITIONAL COVENANTS

 

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

 

Section 6.1.          Securities Compliance. The Company shall notify the
Commission and the Trading Market, if and as applicable, in accordance with
their respective rules and regulations, of the transactions contemplated by the
Transaction Documents, and shall take all necessary action, undertake all
proceedings and obtain all registrations, permits, consents and approvals for
the legal and valid issuance of the Shares to the Investor in accordance with
the terms of the Transaction Documents, as applicable.

 

Section 6.2.          Reservation of Common Stock. The Company has available and
the Company shall reserve and keep available at all times, free of preemptive
and other similar rights of stockholders, the requisite aggregate number of
authorized but unissued shares of Common Stock to enable the Company to timely
effect the issuance, sale and delivery in full to the Investor of all Shares to
be issued and delivered in respect of all Fixed Requests under this Agreement,
in any case prior to the issuance to the Investor of such Shares. The number of
shares of Common Stock so reserved from time to time, as theretofore increased
or reduced as hereinafter provided, may be reduced by the number of shares of
Common Stock actually delivered pursuant to this Agreement.

 

Section 6.3.          Registration and Listing. The Company shall take all
action necessary to cause the Common Stock to continue to be registered as a
class of securities under Sections 12(b) or 12(g) of the Exchange Act, shall
comply with its reporting and filing obligations under the Exchange Act, and
shall not take any action or file any document (whether or not permitted by the
Securities Act or the Exchange Act) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act, except as permitted herein. The Company shall use its
reasonable best efforts to continue the listing and trading of its Common Stock
and the listing of the Shares purchased by the Investor hereunder on the Trading
Market and to comply with the Company’s reporting, filing and other obligations
under the bylaws, listed securities maintenance standards and other rules and
regulations of the Trading Market. The Company shall not take any action which
could be reasonably expected to result in the delisting or suspension of the
Common Stock on the Trading Market.

 

27

 

 

Section 6.4.          Compliance with Laws.

 

(i)          The Company shall comply, and cause each Subsidiary to comply, (a)
with all laws, rules, regulations and orders applicable to the business and
operations of the Company and its Subsidiaries, except as would not have a
Material Adverse Effect and (b) with all applicable provisions of the Securities
Act and the Exchange Act and the rules and regulations of the Trading Market.
Without limiting the foregoing, neither the Company, nor any of its
Subsidiaries, nor to the Knowledge of the Company, any of their respective
directors, officers, agents, employees or any other Persons acting on their
behalf shall, in connection with the operation of the Company’s and its
Subsidiaries’ respective businesses, (1) use any corporate funds for unlawful
contributions, payments, gifts or entertainment or to make any unlawful
expenditures relating to political activity to government officials, candidates
or members of political parties or organizations, (2) pay, accept or receive any
unlawful contributions, payments, expenditures or gifts, or (3) violate or
operate in noncompliance with any export restrictions, anti-boycott regulations,
embargo regulations or other applicable domestic or foreign laws and
regulations, including, without limitation, the FCPA and the Money Laundering
Laws.

 

(ii)         The Investor shall comply with all laws, rules, regulations and
orders applicable to the performance by it of its obligations under this
Agreement and its investment in the Shares, except as would not, individually or
in the aggregate, prohibit or otherwise interfere with the ability of the
Investor to enter into and perform its obligations under this Agreement in any
material respect. Without limiting the foregoing, the Investor shall comply with
all applicable provisions of the Securities Act and the Exchange Act, including
Regulation M thereunder, and any applicable securities laws of any non-U.S.
jurisdictions.

 

Section 6.5.          Keeping of Records and Books of Account; Due Diligence.

 

(i)          The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries shall be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and its Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made. The
Company shall maintain a system of internal accounting controls that (a) pertain
to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Company; (b)
provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements
(it being acknowledged and agreed that the identification by the Company and/or
its independent registered public accounting firm of any “significant
deficiencies” or “material weaknesses” (each as defined by the Public Company
Accounting Oversight Board) in the Company’s internal controls over its
financial reporting shall not, in and of itself, constitute a breach of this
Section 6.5(i)).

 

(ii)         Subject to the requirements of Section 6.16 of this Agreement, from
time to time from and after the Closing Date, the Company shall make available
for inspection and review by the Investor during normal business hours and after
reasonable notice, customary documentation reasonably requested by the Investor
and/or its appointed counsel or advisors to conduct due diligence; provided,
however, that after the Closing Date, the Investor’s continued due diligence
shall not be a condition to the issuance of any Fixed Request Notice or the
settlement of any Fixed Request.

 

28

 

 

Section 6.6.          Limitations on Holdings and Issuances. The Company shall
not be obligated to issue and the Investor shall not be obligated to purchase
any shares of Common Stock which would cause the aggregate number of shares of
Common Stock then beneficially owned (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Investor and its
Affiliates to exceed the Ownership Limitation. Promptly following any request by
the Company, the Investor shall inform the Company of the number of shares of
Common Stock then beneficially owned by the Investor and its Affiliates.

 

Section 6.7.          Other Agreements and Alternate Transactions.

 

(i)          The Company shall not enter into, announce or recommend to its
stockholders any agreement, plan, arrangement or transaction in or of which the
terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company to perform its obligations under the Transaction
Documents to which it is a party, including, without limitation, the obligation
of the Company to deliver the Shares to the Investor in respect of a Fixed
Request on the applicable Settlement Date. For the avoidance of doubt, nothing
in this Section 6.7(i) shall in any way limit the Company’s right to terminate
this Agreement in accordance with Section 8.1 (subject in all cases to Section
8.3).

 

(ii)         If the Company enters into any agreement, plan, arrangement or
transaction with a third party or seeks to utilize any existing agreement, plan
or arrangement with a third party, in each case the principal purpose of which
is to implement, effect or consummate, at any time during the period beginning
on the first Trading Day of any Pricing Period and ending on the second Trading
Day next following the applicable Settlement Date (the “Reference Period”), an
Alternate Transaction that does not constitute an Acceptable Transaction, the
Company shall provide prompt notice thereof (an “Alternate Transaction Notice”)
to the Investor; provided, however, that such Alternate Transaction Notice must
be received by the Investor not later than the earlier of (a) 48 hours after the
Company’s execution of any agreement, plan, arrangement or transaction relating
to such Alternate Transaction (or, with respect to any existing agreement, plan
or arrangement, 48 hours after the Company has determined to utilize any such
existing agreement, plan or arrangement to implement, effect or consummate such
Other Financing) and (b) the second Trading Day immediately preceding the
applicable Settlement Date with respect to the applicable Fixed Request Notice;
provided, further, that the Company shall notify the Investor within 24 hours
(an “Aggregation Notice”) if it enters into any agreement, plan, arrangement or
transaction with a third party, the principal purpose of which is to implement,
effect or consummate at any time during the Investment Period an Alternate
Transaction that the Company reasonably believes, upon advice of legal counsel,
may be aggregated with the transactions contemplated by the Transaction
Documents for purposes of determining whether approval of the Company’s
stockholders is required under any bylaw, listed securities maintenance
standards or other rules of the Trading Market. If required under applicable
law, including, without limitation, Regulation FD promulgated by the Commission,
or under the applicable rules and regulations of the Trading Market, the Company
shall simultaneously publicly disclose the information included in any Alternate
Transaction Notice or any Aggregation Notice, as applicable, in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market.
For purposes of this Section 6.7(ii), any press release issued by, or Commission
Document filed by, the Company shall constitute sufficient notice, provided that
it is issued or filed, as the case may be, within the time requirements set
forth in the first sentence (including the provisos thereto) of this Section
6.7(ii) for an Alternate Transaction Notice or an Aggregation Notice, as
applicable. With respect to any Reference Period for which the Company is
required to provide an Alternate Transaction Notice pursuant to the first
sentence of this Section 6.7(ii), the Investor shall purchase the Shares subject
to the applicable Fixed Request at the lower of (x) the price therefor in
accordance with the terms of this Agreement or (y) the third party’s per share
purchase price (or exercise or conversion price, as the case may be) in
connection with the Alternate Transaction, net of such third party’s discounts,
Warrant Value and fees.

 

29

 

 

(iii)        For all purposes of this Agreement, an “Alternate Transaction”
shall mean (w) the issuance of Common Stock for a purchase price less than, or
the issuance of securities convertible into or exchangeable for Common Stock at
an exercise or conversion price (as the case may be) less than, the then Current
Market Price of the Common Stock (including, without limitation, pursuant to any
“equity line” or other financing that is substantially similar to the financing
provided for under this Agreement, or pursuant to any other transaction with a
Person which is not an Affiliate of the Company in which the purchase,
conversion or exchange price for such Common Stock is determined using a
floating discount or other post-issuance adjustable discount to the then Current
Market Price (any transaction described in this parenthetical, a “Similar
Financing”)), in each case, after all fees, discounts, Warrant Value and
commissions associated with the transaction (a “Below Market Offering”); (x) an
“at-the-market” offering of Common Stock or securities convertible into or
exchangeable for Common Stock pursuant to Rule 415(a)(4) under the Securities
Act (an “ATM”); (y) the implementation by the Company of any mechanism in
respect of any securities convertible into or exchangeable for Common Stock for
the reset of the purchase price of the Common Stock to below the then Current
Market Price of the Common Stock (including, without limitation, any
antidilution or similar adjustment provisions in respect of any Company
securities, but specifically excluding customary antidilution adjustments for
stock splits, stock dividends, stock combinations, recapitalizations,
reclassifications and similar events); or (z) the issuance of options, warrants
or similar rights of subscription or the issuance of convertible equity or debt
securities, in each case not constituting an Acceptable Transaction. For all
purposes of this Agreement, an “Acceptable Transaction” shall mean the issuance
by the Company of: (1) debt securities or any class or series of preferred stock
of the Company, in each case that are not convertible into or exchangeable for
Common Stock or securities convertible into or exchangeable for Common Stock;
(2) shares of Common Stock or securities convertible into or exchangeable for
Common Stock other than in connection with a Below Market Offering or an ATM,
and the issuance of shares of Common Stock upon the conversion, exercise or
exchange thereof; (3) shares of Common Stock or securities convertible into or
exchangeable for Common Stock in connection with an underwritten public offering
of equity securities of the Company or a registered direct public offering of
equity securities of the Company, in each case where the price per share of such
Common Stock (or the conversion or exercise price of such securities, as
applicable) is fixed concurrently with the execution of definitive documentation
relating to such offering, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (4) shares of Common Stock or
securities convertible into or exchangeable for Common Stock in connection with
awards under the Company’s benefit and equity plans and arrangements or
shareholder rights plan (as applicable), and the issuance of shares of Common
Stock upon the conversion, exercise or exchange thereof; (5) shares of Common
Stock issuable upon the conversion, exercise or exchange of equity awards or
convertible, exercisable or exchangeable securities outstanding as of the
Closing Date; (6) shares of Common Stock in connection with stock splits, stock
dividends, stock combinations, recapitalizations, reclassifications and similar
events; (7) shares of Common Stock or securities convertible into or exercisable
or exchangeable for Common Stock issued in connection with the acquisition,
license or sale of one or more other companies, equipment, technologies, other
assets or lines of business, and the issuance of shares of Common Stock upon the
conversion, exercise or exchange thereof; (8) shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock or
similar rights to subscribe for the purchase of shares of Common Stock in
connection with technology sharing, collaboration, partnering, licensing,
research and joint development agreements (or amendments thereto) with third
parties, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (9) shares of Common Stock or securities
convertible into or exchangeable for Common Stock to employees, consultants
and/or advisors as consideration for services rendered or to be rendered, and
the issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; and (10) shares of Common Stock or securities convertible into or
exchangeable for Common Stock issued in connection with capital or equipment
financings and/or real property lease arrangements, and the issuance of shares
of Common Stock upon the conversion, exercise or exchange thereof.

 

30

 

 

Section 6.8.          Corporate Existence. The Company shall take all steps
necessary to preserve and continue the corporate existence of the Company;
provided, however, that, except as provided in Section 6.9, nothing in this
Agreement shall be deemed to prohibit the Company from engaging in any
Fundamental Transaction with another Person. For the avoidance of doubt, nothing
in this Section 6.8 shall in any way limit the Company’s right to terminate this
Agreement in accordance with Section 8.1 (subject in all cases to Section 8.3).

 

Section 6.9.          Fundamental Transaction. If a Fixed Request Notice has
been delivered to the Investor and the transactions contemplated therein have
not yet been fully settled in accordance with the terms and conditions of this
Agreement, the Company shall not effect any Fundamental Transaction until the
expiration of five Trading Days following the Settlement Date with respect to
such Fixed Request Notice.

 

Section 6.10.         Delivery of Registration Statement and Prospectus;
Subsequent Changes. In accordance with the Registration Rights Agreement, the
Company shall deliver or make available to the Investor and its counsel, without
charge, an electronic copy of the Registration Statement, the Prospectus and all
amendments and supplements to the Registration Statement or Prospectus that are
filed with the Commission during any period in which a Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required by the Securities Act to be delivered in connection with resales of the
Registrable Securities, in each case as soon as reasonably practicable after the
filing thereof with the Commission. The Company shall provide the Investor a
reasonable opportunity to comment on a draft of each such document and shall
give due consideration to all such comments. The Company consents to the use of
the Prospectus (and of any Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “Blue Sky” laws of
the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of the Registrable
Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel is required to be set forth
in the Registration Statement, the Prospectus or any Prospectus Supplement or
should be set forth therein in order to make the statements made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Prospectus Supplement to comply with the Securities Act or any other applicable
law or regulation, the Company shall forthwith (i) notify the Investor to
suspend the resale of Registrable Securities during such period and (ii) prepare
and file with the Commission an appropriate amendment to the Registration
Statement or Prospectus Supplement to the Prospectus, and shall expeditiously
furnish or make available to the Investor an electronic copy thereof, so as to
correct such statement or omission or effect such compliance.

 

31

 

 

Section 6.11.         Amendments to the Registration Statement; Prospectus
Supplements. Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, the Transaction Documents or the transactions
contemplated thereby or file with the Commission any Prospectus Supplement that
relates to the Investor, the Transaction Documents or the transactions
contemplated thereby with respect to which (a) the Investor shall not previously
have been advised, (b) the Company shall not have given due consideration to any
comments thereon received from the Investor or its counsel, or (c) the Investor
shall reasonably object after being so advised, unless it is necessary to amend
the Registration Statement or make any supplement to the Prospectus to comply
with the Securities Act or any other applicable law or regulation, in which case
the Company shall promptly so inform the Investor, the Investor shall be
provided with a reasonable opportunity to review and comment upon any disclosure
relating to the Investor and the Company shall expeditiously furnish to the
Investor an electronic copy thereof. In addition, for so long as, in the
reasonable opinion of counsel for the Investor, the Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required to be delivered in connection with any sales of Registrable Securities
by the Investor, the Company shall not file any Prospectus Supplement without
delivering or making available a copy of such Prospectus Supplement to the
Investor promptly.

 

32

 

 

Section 6.12.         Stop Orders. The Company shall notify the Investor as soon
as possible (but in no event later than 24 hours), and confirm in writing, upon
its becoming aware of the occurrence of any of the following events in respect
of the Registration Statement or related Prospectus or Prospectus Supplement
relating to an offering of Registrable Securities: (i) receipt of any request by
the Commission or any other federal or state governmental authority for any
additional information relating to the Registration Statement, the Prospectus or
any Prospectus Supplement, or for any amendment of or supplement to the
Registration Statement, the Prospectus, or any Prospectus Supplement; (ii) the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, or of the suspension of qualification or exemption from
qualification of the Shares for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) any event or the existence of any condition or state of facts, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Prospectus Supplement untrue or which requires the making of
any additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by any Fixed Request Notice and the settlement thereof). The
Company shall not be required to disclose to the Investor the substance or
specific reasons of any of the events set forth in clauses (i) through (iii) of
the immediately preceding sentence, but rather, shall only be required to
disclose that the event has occurred. The Company shall not issue any Fixed
Request during the continuation of any of the foregoing events. If at any time
the Commission or any other federal or state governmental authority shall issue
any stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible time.

 

Section 6.13.         Selling Restrictions.

 

(i)          Except as expressly set forth below, the Investor covenants that
from and after the Closing Date through and including the Trading Day next
following the expiration or termination of this Agreement (the “Restricted
Period”), neither the Investor nor any of its Affiliates nor any entity managed
or controlled by the Investor (collectively, the “Restricted Persons” and each
of the foregoing is referred to herein as a “Restricted Person”) shall, directly
or indirectly, (x) engage in any Short Sales involving the Company’s securities
or (y) grant any option to purchase, or acquire any right to dispose of or
otherwise dispose for value of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for any shares of Common Stock,
or enter into any swap, hedge or other similar agreement that transfers, in
whole or in part, the economic risk of ownership of the Common Stock.
Notwithstanding the foregoing, it is expressly understood and agreed that
nothing contained herein shall (without implication that the contrary would
otherwise be true) prohibit any Restricted Person during the Restricted Period
from: (1) selling “long” (as defined under Rule 200 promulgated under Regulation
SHO) the Shares; or (2) selling a number of shares of Common Stock equal to the
number of Shares that such Restricted Person is or may be obligated to purchase
under a pending Fixed Request Notice but has not yet taken possession of so long
as such Restricted Person (or the Broker-Dealer, as applicable) delivers the
Shares purchased pursuant to such Fixed Request Notice to the purchaser thereof
or the applicable Broker-Dealer; provided, however, such Restricted Person (or
the applicable Broker-Dealer, as applicable) shall not be required to so deliver
any such Shares subject to such Fixed Request Notice if the Company fails for
any reason to deliver such Shares to the Investor on the applicable Settlement
Date upon the terms and subject to the provisions of this Agreement.

 

(ii)         In addition to the foregoing, in connection with any sale of Shares
(including any sale permitted by paragraph (i) above), the Investor shall comply
in all respects with all applicable laws, rules, regulations and orders,
including, without limitation, the requirements of the Securities Act and the
Exchange Act.

 

33

 

 

Section 6.14.         Effective Registration Statement. During the Investment
Period, the Company shall use its commercially reasonable efforts to maintain
the continuous effectiveness of the Registration Statement under the Securities
Act.

 

Section 6.15.         Blue Sky. The Company shall take such action, if any, as
is necessary in order to obtain an exemption for or to qualify the Shares for
sale to the Investor pursuant to the Transaction Documents, at the reasonable
request of the Investor, and the subsequent resale of Registrable Securities by
the Investor, in each case, under applicable state securities or “Blue Sky” laws
and shall provide evidence of any such action so taken to the Investor from time
to time following the Closing Date; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (x) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 6.15, (y) subject itself to general taxation in any
such jurisdiction, or (z) file a general consent to service of process in any
such jurisdiction.

 

Section 6.16.         Non-Public Information. Neither the Company or any of its
Subsidiaries, nor any of their respective directors, officers, employees or
agents shall disclose any material non-public information about the Company to
the Investor, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any of its Subsidiaries, or any of
their respective directors, officers, employees and agents (as determined in the
reasonable good faith judgment of the Investor), (i) the Investor shall promptly
provide written notice of such breach to the Company and (ii) after such notice
has been provided to the Company and in addition to any other remedy provided
herein or in the other Transaction Documents, the Investor shall have the right
(after giving at least one Trading Day’s prior notice to the Company of the need
to make such disclosure and the Company’s having failed to do so) to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company, any of its Subsidiaries, or any of their respective directors,
officers, employees or agents. The Investor shall not have any liability to the
Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure.

 

Section 6.17.         Broker/Dealer. The Investor shall use one or more
broker-dealers to effectuate all sales, if any, of Shares that it may purchase
or otherwise acquire from the Company pursuant to the Transaction Documents, as
applicable, which (or whom) shall be unaffiliated with the Investor and FWG and
not then currently engaged or used by the Company (collectively, the
“Broker-Dealer”). The Investor shall, from time to time, provide the Company
with all information regarding the Broker-Dealer reasonably requested by the
Company. The Investor shall be solely responsible for all fees and commissions
of the Broker-Dealer, which shall not exceed customary brokerage fees and
commissions.

 

34

 

 

Section 6.18.         Disclosure Schedule.

 

(i)          The Company may, from time to time, update the Disclosure Schedule
as may be required to satisfy the condition set forth in Section 7.2(i). For
purposes of this Section 6.18, any disclosure made in a schedule to the
Compliance Certificate substantially in the form attached hereto as Exhibit D
shall be deemed to be an update of the Disclosure Schedule. Notwithstanding
anything in this Agreement to the contrary, no update to the Disclosure Schedule
pursuant to this Section 6.18 shall cure any breach of a representation or
warranty of the Company contained in this Agreement and made prior to the date
of the update and shall not affect any of the Investor’s rights or remedies with
respect thereto.

 

(ii)         Notwithstanding anything to the contrary contained in the
Disclosure Schedule or in this Agreement, the information and disclosure
contained in any Schedule of the Disclosure Schedule shall be deemed to be
disclosed and incorporated by reference in any other Schedule of the Disclosure
Schedule as though fully set forth in such Schedule for which applicability of
such information and disclosure is readily apparent on its face. The fact that
any item of information is disclosed in the Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Except as expressly set forth in this Agreement, such information and
the thresholds (whether based on quantity, qualitative characterization, dollar
amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

 

Article VII
CONDITIONS TO CLOSING AND CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES

 

Section 7.1.          Conditions Precedent to Closing. The Closing is subject to
the satisfaction of each of the conditions set forth in this Section 7.1.

 

(i)          Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement (a)
that are not qualified by “materiality” shall be true and correct in all
material respects as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
be true and correct as of the Closing Date, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

 

(ii)         Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall be
true and correct in all material respects as of the Closing Date, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” or “Material Adverse Effect” shall be true and correct as of the
Closing Date, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

 

(iii)        Payment of Document Preparation Fee. On or prior to the Closing
Date, the Company shall have paid by wire transfer of immediately available
funds to an account designated by the Investor’s counsel, the Document
Preparation Fee in accordance with Section 10.1(i) hereof, all of which fees
shall be non-refundable regardless of whether any Fixed Requests are issued by
the Company or settled hereunder.

 

35

 

 

(iv)        Closing Deliverables. At the Closing, counterpart signature pages of
this Agreement and the Registration Rights Agreement executed by each of the
parties hereto shall be delivered as provided in Section 2.2. Simultaneously
with the execution and delivery of this Agreement and the Registration Rights
Agreement, the Investor’s counsel shall have received (a) an opinion of outside
counsel to the Company, dated the Closing Date, in the form mutually agreed to
by the parties hereto, (b) a certificate from the Company, dated the Closing
Date, in the form of Exhibit C hereto, and (c) a copy of the Placement Agent
Engagement Letter executed by each of the parties thereto.

 

Section 7.2.          Conditions Precedent to a Fixed Request. The right of the
Company to deliver a Fixed Request Notice and the obligation of the Investor to
accept a Fixed Request Notice and to acquire and pay for the Shares in
accordance therewith is subject to the satisfaction, at each Fixed Request
Exercise Date and at each Settlement Date (except as otherwise expressly set
forth below), of each of the conditions set forth in this Section 7.2.

 

(i)          Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement (a)
that are not qualified by “materiality” or “Material Adverse Effect” shall have
been true and correct in all material respects when made and shall be true and
correct in all material respects as of the applicable Fixed Request Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (b) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

 

(ii)         Performance of the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement and the Registration Rights Agreement
to be performed, satisfied or complied with by the Company at or prior to the
applicable Fixed Request Exercise Date and the applicable Settlement Date. The
Company shall have delivered to the Investor on the applicable Settlement Date
the Compliance Certificate substantially in the form attached hereto as Exhibit
D.

 

(iii)        Registration Statement Effective. The Registration Statement
covering the resale by the Investor of the Registrable Securities shall have
been declared effective under the Securities Act by the Commission and shall
remain effective, and the Investor shall be permitted to utilize the Prospectus
therein to resell (a) all of the Shares issued pursuant to all prior Fixed
Request Notices and (b) all of the Shares issuable pursuant to the applicable
Fixed Request Notice.

 

36

 

 

(iv)        No Material Notices. None of the following events shall have
occurred and be continuing: (a) receipt of any request by the Commission or any
other federal or state governmental authority for any additional information
relating to the Registration Statement, the Prospectus or any Prospectus
Supplement, or for any amendment of or supplement to the Registration Statement,
the Prospectus, or any Prospectus Supplement; (b) the issuance by the Commission
or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
suspension of qualification or exemption from qualification of the Shares for
offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; or (c) the occurrence of any
event or the existence of any condition or state of facts, which makes any
statement of a material fact made in the Registration Statement, the Prospectus
or any Prospectus Supplement untrue or which requires the making of any
additions to or changes to the statements then made in the Registration
Statement, the Prospectus or any Prospectus Supplement in order to state a
material fact required by the Securities Act to be stated therein or necessary
in order to make the statements then made therein (in the case of the Prospectus
or any Prospectus Supplement, in light of the circumstances under which they
were made) not misleading, or which requires an amendment to the Registration
Statement or a supplement to the Prospectus or any Prospectus Supplement to
comply with the Securities Act or any other law (other than the transactions
contemplated by the applicable Fixed Request Notice and the settlement thereof).
The Company shall have no Knowledge of any event that could reasonably be
expected to have the effect of causing the suspension of the effectiveness of
the Registration Statement or the prohibition or suspension of the use of the
Prospectus or any Prospectus Supplement in connection with the resale of the
Registrable Securities by the Investor.

 

(v)         Other Commission Filings. The Current Report and the Form D shall
have been filed with the Commission as required pursuant to Section 2.3, and the
final Prospectus and all other Prospectus Supplements required to have been
filed with the Commission pursuant to Section 2.3 and pursuant to the
Registration Rights Agreement shall have been filed with the Commission in
accordance with Section 2.3 and the Registration Rights Agreement. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the Commission pursuant to the
reporting requirements of the Exchange Act, including all material required to
have been filed pursuant to Section 13(a) or 15(d) of the Exchange Act, shall
have been filed with the Commission and, if any Registrable Securities are
covered by a Registration Statement on Form S-3, such filings shall have been
made within the applicable time period prescribed for such filing under the
Exchange Act.

 

(vi)        No Suspension of Trading in or Delisting of Common Stock. Trading in
the Common Stock shall not have been suspended by the Commission, the Trading
Market or the FINRA (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
applicable Fixed Request Exercise Date and the applicable Settlement Date), the
Company shall not have received any final and non-appealable notice that the
listing or quotation of the Common Stock on the Trading Market shall be
terminated on a date certain (unless, prior to such date certain, the Common
Stock is listed or quoted on any other Trading Market), and, at any time prior
to the applicable Fixed Request Exercise Date and applicable Settlement Date,
trading in securities generally as reported on the Trading Market shall not have
been suspended or limited, nor shall a banking moratorium have been declared
either by the U.S. or New York State authorities, nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market.

 

37

 

 

(vii)       Compliance with Laws. The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the Company shall have obtained all permits and
qualifications required by any applicable state securities or “Blue Sky” laws
for the offer and sale of the Shares by the Company to the Investor and the
subsequent resale of the Registrable Securities by the Investor (or shall have
the availability of exemptions therefrom).

 

(viii)      No Injunction. No statute, regulation, order, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents.

 

(ix)         No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any court or governmental authority shall have been commenced
or threatened, and no inquiry or investigation by any governmental authority
shall have been commenced or threatened, against the Company or any Subsidiary,
or any of the officers, directors or affiliates of the Company or any
Subsidiary, seeking to restrain, prevent or change the transactions contemplated
by the Transaction Documents, or seeking material damages in connection with
such transactions.

 

(x)          Aggregate Limit. The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice shall not violate Sections 3.2, 3.10, 3.11
and 6.6 hereof.

 

(xi)         Shares Authorized and Delivered. The Shares issuable pursuant to
such Fixed Request Notice shall have been duly authorized by all necessary
corporate action of the Company. The Company shall have delivered all Shares
relating to all prior Fixed Request Notices, as applicable.

 

(xii)        Listing of Shares. All of the Shares that may be issued pursuant to
this Agreement shall have been approved for listing or quotation on the Trading
Market, subject only to notice of issuance.

 

(xiii)       No Material Adverse Effect. No condition, occurrence, state of
facts or event constituting a Material Adverse Effect shall have occurred and be
continuing.

 

(xiv)      Opinion of Counsel; Bring-Down. Prior to the first Fixed Request
Exercise Date, the Investor shall have received an opinion from outside counsel
to the Company, in the form mutually agreed to by the parties hereto. On each
Settlement Date, the Investor shall have received an opinion “bring down” from
outside counsel to the Company, dated the applicable Settlement Date, in the
form mutually agreed to by the parties hereto.

 

38

 

 

Article VIII

TERMINATION

 

Section 8.1.          Termination. Unless earlier terminated as provided
hereunder, this Agreement shall terminate automatically on the earlier to occur
of (i) the first day of the month next following the 24-month anniversary of the
Effective Date (it being hereby acknowledged and agreed that such term may not
be extended by the parties hereto) and (ii) the date on which the Investor shall
have purchased or acquired shares of Common Stock pursuant to this Agreement
equal to the Aggregate Limit. Subject to Section 8.3, the Company may terminate
this Agreement effective upon one Trading Day’s prior written notice to the
Investor in accordance with Section 10.4; provided, however, that (A) the
Company shall have paid all fees and amounts to the Investor’s counsel, pursuant
to Section 10.1 of this Agreement, prior to such termination, and (B) prior to
issuing any press release, or making any public statement or announcement, with
respect to such termination, the Company shall consult with the Investor and
shall obtain the Investor’s consent to the form and substance of such press
release or other disclosure, which consent shall not be unreasonably delayed or
withheld. Subject to Section 8.3, this Agreement may be terminated at any time
by the mutual written consent of the parties, effective as of the date of such
mutual written consent unless otherwise provided in such written consent.

 

Section 8.2.          Other Termination. Subject to Section 8.3, the Investor
shall have the right to terminate this Agreement effective upon one Trading
Day’s prior written notice to the Company in accordance with Section 10.4, if:
(i) any condition, occurrence, state of facts or event constituting a Material
Adverse Effect has occurred and is continuing; (ii) the Company shall have
entered into any agreement, plan, arrangement or transaction with a third party
or shall have determined to utilize any existing agreement, plan or arrangement
with a third party, in each case the principal purpose of which is to implement,
effect or consummate at any time during the Investment Period a Similar
Financing; (iii) a Fundamental Transaction shall have occurred; (iv) the
Registration Statement is not filed by the Filing Deadline (as defined in the
Registration Rights Agreement) or declared effective by the Effectiveness
Deadline (as defined in the Registration Rights Agreement), or the Company is
otherwise in breach or default in any material respect under any of the other
provisions of the Registration Rights Agreement, and, if such failure, breach or
default is capable of being cured, such failure, breach or default is not cured
within 10 Trading Days after notice of such failure, breach or default is
delivered to the Company pursuant to Section 10.4; (v) while the Registration
Statement is required to be maintained effective pursuant to the terms of the
Registration Rights Agreement and the Investor holds any Registrable Securities,
the effectiveness of the Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or the
Registration Statement, the Prospectus or any Prospectus Supplement is otherwise
unavailable to the Investor for the resale of all of the Registrable Securities
in accordance with the terms of the Registration Rights Agreement, and such
lapse or unavailability continues for a period of 20 consecutive Trading Days or
for more than an aggregate of 60 Trading Days in any 365-day period, other than
due to acts of the Investor (unless all of such Registrable Securities may be
resold by the Investor without registration and without any time, volume or
manner of sale limitations pursuant to Rule 144); (vi) trading in the Common
Stock on the Trading Market shall have been suspended or the Common Stock shall
have failed to be listed or quoted on a Trading Market, and such suspension or
failure continues for a period of 20 consecutive Trading Days or for more than
an aggregate of 60 Trading Days in any 365-day period; (vii) the Company has
filed for and/or is subject to any bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors instituted by or against the Company or
(viii) the Company is in material breach or default of this Agreement, and, if
such breach or default is capable of being cured, such breach or default is not
cured within 10 Trading Days after notice of such breach or default is delivered
to the Company pursuant to Section 10.4. Unless notification thereof is required
elsewhere in this Agreement (in which case such notification shall be provided
in accordance with such other provision), the Company shall promptly (but in no
event later than 24 hours) notify the Investor (and, if required under
applicable law, including, without limitation, Regulation FD promulgated by the
Commission, or under the applicable rules and regulations of the Trading Market,
the Company shall publicly disclose such information in accordance with
Regulation FD and the applicable rules and regulations of the Trading Market)
upon becoming aware of any of the events set forth in the immediately preceding
sentence.

 

39

 

 

Section 8.3.          Effect of Termination. In the event of termination by the
Company or the Investor pursuant to Section 8.1 or 8.2, as applicable, written
notice thereof shall forthwith be given to the other party as provided in
Section 10.4 and the transactions contemplated by this Agreement shall be
terminated without further action by either party. If this Agreement is
terminated as provided in Section 8.1 or 8.2 herein, this Agreement shall become
void and of no further force and effect, except that (i) the provisions of
Article V (Representations and Warranties of the Company), Article IX
(Indemnification), Article X (Miscellaneous) and this Article VIII (Termination)
shall remain in full force and effect indefinitely notwithstanding such
termination, and, (ii) so long as the Investor owns any Shares, the covenants
and agreements of the Company contained in Article VI (Additional Covenants)
shall remain in full force and notwithstanding such termination for a period of
six months following such termination. Notwithstanding anything in this
Agreement to the contrary, no termination of this Agreement by any party shall
(i) become effective prior to the first Trading Day immediately following the
Settlement Date related to any pending Fixed Request Notice that has not been
fully settled in accordance with the terms and conditions of this Agreement (it
being hereby acknowledged and agreed that no termination of this Agreement shall
limit, alter, modify, change or otherwise affect any of the Company’s or the
Investor’s rights or obligations under the Transaction Documents with respect to
any pending Fixed Request, and that the parties shall fully perform their
respective obligations with respect to any such pending Fixed Request under the
Transaction Documents, provided all of the conditions to the settlement thereof
set forth in Article VII are timely satisfied), (ii) limit, alter, modify,
change or otherwise affect the Company’s or the Investor’s rights or obligations
under the Registration Rights Agreement, all of which shall survive any such
termination, or (iii) affect any cash fees paid to the Investor or its counsel
pursuant to Section 10.1, in each case all of which fees shall be non-refundable
regardless of whether any Fixed Requests are issued by the Company or settled
hereunder. Nothing in this Section 8.3 shall be deemed to release the Company or
the Investor from any liability for any breach or default under this Agreement
or any of the other Transaction Documents to which it is a party, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under the Transaction Documents to which it is a
party.

 

40

 

 

Article IX
INDEMNIFICATION

 

Section 9.1.          Indemnification of Investor. In consideration of the
Investor’s execution and delivery of this Agreement and acquiring the Shares
hereunder and in addition to all of the Company’s other obligations under the
Transaction Documents to which it is a party, subject to the provisions of this
Section 9.1, the Company shall indemnify and hold harmless the Investor, each of
its directors, officers, shareholders, members, partners, employees,
representatives, agents and advisors (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title), each Person, if any, who controls the Investor
(within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act), and the respective directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “Investor Party”), from and against all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses (including all
judgments, amounts paid in settlement, court costs, reasonable attorneys’ fees
and costs of defense and investigation) (collectively, “Damages”) that any
Investor Party may suffer or incur as a result of or relating to (a) any breach
of any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents to which it is a
party or (b) any action, suit, claim or proceeding (including for these purposes
a derivative action brought on behalf of the Company) instituted against such
Investor Party arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents, other than claims for
indemnification within the scope of Section 6 of the Registration Rights
Agreement; provided, however, that (x) the foregoing indemnity shall not apply
to any Damages to the extent, but only to the extent, that such Damages resulted
directly and primarily from a breach of any of the Investor’s representations,
warranties, covenants or agreements contained in this Agreement or the
Registration Rights Agreement, and (y) the Company shall not be liable under
subsection (b) of this Section 9.1 to the extent, but only to the extent, that a
court of competent jurisdiction shall have determined by a final judgment (from
which no further appeals are available) that such Damages resulted directly and
primarily from any acts or failures to act, undertaken or omitted to be taken by
such Investor Party through its fraud, bad faith, gross negligence, or willful
or reckless misconduct.

 

The Company shall reimburse any Investor Party promptly upon demand (with
accompanying presentation of documentary evidence) for all legal and other costs
and expenses reasonably incurred by such Investor Party in connection with (i)
any action, suit, claim or proceeding, whether at law or in equity, to enforce
compliance by the Company with any provision of the Transaction Documents or
(ii) any other any action, suit, claim or proceeding, whether at law or in
equity, with respect to which it is entitled to indemnification under this
Section 9.1; provided that the Investor shall promptly reimburse the Company for
all such legal and other costs and expenses to the extent a court of competent
jurisdiction determines that any Investor Party was not entitled to such
reimbursement.

 

41

 

 

An Investor Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the Company set forth
in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of such Investor Party. Such representations,
warranties, covenants and agreements shall not be affected or deemed waived by
reason of the fact that an Investor Party knew or should have known that any
representation or warranty might be inaccurate or that the Company failed to
comply with any agreement or covenant. Any investigation by such Investor Party
shall be for its own protection only and shall not affect or impair any right or
remedy hereunder.

 

To the extent that the foregoing undertakings by the Company set forth in this
Section 9.1 may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.

 

Section 9.2.          Indemnification Procedures. Promptly after an Investor
Party receives notice of a claim or the commencement of an action for which the
Investor Party intends to seek indemnification under Section 9.1, the Investor
Party will notify the Company in writing of the claim or commencement of the
action, suit or proceeding; provided, however, that failure to notify the
Company will not relieve the Company from liability under Section 9.1, except to
the extent it has been materially prejudiced by the failure to give notice. The
Company will be entitled to participate in the defense of any claim, action,
suit or proceeding as to which indemnification is being sought, and if the
Company acknowledges in writing the obligation to indemnify the Investor Party
against whom the claim or action is brought, the Company may (but will not be
required to) assume the defense against the claim, action, suit or proceeding
with counsel satisfactory to it. After the Company notifies the Investor Party
that the Company wishes to assume the defense of a claim, action, suit or
proceeding, the Company will not be liable for any further legal or other
expenses incurred by the Investor Party in connection with the defense against
the claim, action, suit or proceeding except that if, in the opinion of counsel
to the Investor Party, it would be inappropriate under the applicable rules of
professional responsibility for the same counsel to represent both the Company
and such Investor Party. In such event, the Company will pay the reasonable fees
and expenses of no more than one separate counsel for all such Investor Parties
promptly as such fees and expenses are incurred. Each Investor Party, as a
condition to receiving indemnification as provided in Section 9.1, will
cooperate in all reasonable respects with the Company in the defense of any
action or claim as to which indemnification is sought. The Company will not be
liable for any settlement of any action effected without its prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. The Company will not, without the prior written consent of the
Investor Party, effect any settlement of a pending or threatened action with
respect to which an Investor Party is, or is informed that it may be, made a
party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the Investor Party from all
liability and claims which are the subject matter of the pending or threatened
action.

 

The remedies provided for in this Article IX are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any Investor
Party at law or in equity.

 

42

 

 

Article X
MISCELLANEOUS

 

Section 10.1.          Fees and Expenses. Each party shall bear its own fees and
expenses related to the transactions contemplated by this Agreement; provided,
however, that the Company shall have paid on or prior to the Closing Date by
wire transfer of immediately available funds to an account designated by the
Investor’s counsel, a non-accountable and non-refundable document preparation
fee of up to $40,000, exclusive of disbursements and out-of-pocket expenses (the
“Document Preparation Fee”), in connection with the preparation, negotiation,
execution and delivery of the Transaction Documents and legal due diligence of
the Company. For the avoidance of doubt, the Document Preparation Fee shall be
non-refundable, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder. The Company shall pay all U.S. federal, state and
local stamp and other similar transfer and other taxes and duties levied in
connection with issuance of the Shares pursuant hereto.

 

Section 10.2.          Specific Enforcement, Consent to Jurisdiction, Waiver of
Jury Trial.

 

(i)          The Company and the Investor acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that either party shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement by the other party and to enforce specifically the terms and
provisions hereof (without the necessity of showing economic loss and without
any bond or other security being required), this being in addition to any other
remedy to which either party may be entitled by law or equity.

 

(ii)         Each of the Company and the Investor (a) hereby irrevocably submits
to the jurisdiction of the U.S. District Court and other courts of the United
States sitting in the State of New York for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement, and (b) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Investor
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 10.2
shall affect or limit any right to serve process in any other manner permitted
by law.

 

(iii)        EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
DISPUTES RELATING HERETO. EACH OF THE COMPANY AND THE INVESTOR (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.2.

 

43

 

 

Section 10.3.          Entire Agreement; Amendment. The Transaction Documents
set forth the entire agreement and understanding of the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements, negotiations and understandings between the parties, both oral and
written, with respect to such matters. There are no promises, undertakings,
representations or warranties by either party relative to subject matter hereof
not expressly set forth in the Transaction Documents. No provision of this
Agreement may be amended by the parties from and after the date that is one
Trading Day immediately preceding the initial filing of the Registration
Statement with the Commission. Subject to the immediately preceding sentence, no
provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto. The Disclosure Schedule and all exhibits to this
Agreement are hereby incorporated by reference in, and made a part of, this
Agreement as if set forth in full herein.

 

Section 10.4.          Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The address
for such communications shall be:

 

If to the Company:

 

Globalstar, Inc.
300 Holiday Square Blvd.
Covington, Louisiana 70433
Telephone Number: (985) 335-1500
Fax: (985) 335-1900
Attention: James Monroe III

 

With a copy (which shall not constitute notice) to:

 

Taft Stettinius & Hollister LLP
425 Walnut Street, Suite 1800
Cincinnati, Ohio 45202
Telephone Number: (513) 357-9670
Fax: (513) 381-0205
Attention: Gerald S. Greenberg

 

44

 

 

If to the Investor:

 

Terrapin Opportunity, L.P.
4th Floor, Rodus Building

P.O. Box 765
Road Town, Tortola

British Virgin Islands
Telephone Number: (284) 494-8086
Fax: (284) 494-9474
Attention: Peter W. Poole

 

With a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone Number: (212) 801-9200
Fax: (212) 801-6400
Attention: Anthony J. Marsico

 

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

 

Section 10.5.          Waivers. No provision of this Agreement may be waived by
the parties from and after the date that is one Trading Day immediately
preceding the initial filing of the Registration Statement with the Commission.
Subject to the immediately preceding sentence, no provision of this Agreement
may be waived other than in a written instrument signed by the party against
whom enforcement of such waiver is sought. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercises thereof or of any other right, power or
privilege.

 

Section 10.6.          Headings. The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof. Unless the context clearly indicates otherwise, each
pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found.

 

Section 10.7.          Construction. The parties agree that each of them and
their respective counsel has reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents. In addition,
each and every reference to share prices and shares of Common Stock in any
Transaction Document shall be subject to adjustment for any stock splits, stock
combinations, stock dividends, recapitalizations and other similar transactions
that occur on or after the date of this Agreement. Any reference in this
Agreement to “Dollars” or “$” shall mean the lawful currency of the United
States of America.

 

45

 

 

Section 10.8.          Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder to any Person without the prior written consent of the Investor, which
may be withheld or delayed in the Investor’s sole discretion, including by any
Fundamental Transaction. The Investor may not assign its rights or obligations
under this Agreement.

 

Section 10.9.          No Third Party Beneficiaries. Except as expressly
provided in Article IX, this Agreement is intended only for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

Section 10.10.         Governing Law. This Agreement shall be governed by and
construed in accordance with the internal procedural and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state that would cause the application of the laws of any other jurisdiction.

 

Section 10.11.         Survival. The representations, warranties, covenants and
agreements of the Company and the Investor contained in this Agreement shall
survive the execution and delivery hereof until the termination of this
Agreement; provided, however, that (i) the provisions of Article V
(Representations and Warranties of the Company), Article VIII (Termination),
Article IX (Indemnification) and this Article X (Miscellaneous) shall remain in
full force and effect indefinitely notwithstanding such termination, and, (ii)
so long as the Investor owns any Shares, the covenants and agreements of the
Company contained in Article VI (Additional Covenants), shall remain in full
force and effect notwithstanding such termination for a period of six months
following such termination.

 

Section 10.12.         Counterparts. This Agreement may be executed in
counterparts, all of which taken together shall constitute one and the same
original and binding instrument and shall become effective when all counterparts
have been signed by each party and delivered to the other parties hereto, it
being understood that all parties hereto need not sign the same counterpart. In
the event any signature is delivered by facsimile, digital or electronic
transmission, such transmission shall constitute delivery of the manually
executed original and the party using such means of delivery shall thereafter
cause four additional executed signature pages to be physically delivered to the
other parties within five days of the execution and delivery hereof. Failure to
provide or delay in the delivery of such additional executed signature pages
shall not adversely affect the efficacy of the original delivery.

 

46

 

 

Section 10.13.         Publicity. The Investor shall have the right to approve,
prior to issuance or filing, any press release, Commission filing or any other
public disclosure made by or on behalf of the Company relating to the Investor,
its purchases hereunder or any aspect of the Transaction Documents or the
transactions contemplated thereby; provided, however, that except as otherwise
provided in this Agreement, the Company shall be entitled, without the prior
approval of the Investor, to make any press release or other public disclosure
(including any filings with the Commission) with respect thereto as is required
by applicable law and regulations (including the regulations of the Trading
Market), so long as prior to making any such press release or other public
disclosure, if reasonably practicable, the Company and its counsel shall have
provided the Investor and its counsel with a reasonable opportunity to review
and comment upon, and shall have consulted with the Investor and its counsel on
the form and substance of, such press release or other disclosure. For the
avoidance of doubt, the Company shall not be required to submit for review any
such disclosure (i) contained in periodic reports filed with the Commission
under the Exchange Act if it shall have previously provided the same disclosure
for review in connection with a previous filing or (ii) any Prospectus
Supplement if it contains disclosure that does not reference the Investor, its
purchases hereunder or any aspect of the Transaction Documents or the
transactions contemplated thereby.

 

Section 10.14.         Severability. The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement, and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible.

 

Section 10.15.         Further Assurances. From and after the Closing Date, upon
the request of the Investor or the Company, each of the Company and the Investor
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

[Signature Page Follows]

 

47

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

  GLOBALSTAR, INC.:         By: /s/ James Monroe III   Name: James Monroe III  
Title: CEO         TERRAPIN OPPORTUNITY, L.P.:         By: /s/ Peter Poole  
Name: Peter Poole   Title: For General Partner

 

48

 

 

ANNEX I TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS

 

“Acceptable Transaction” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144. With respect to
the Investor, without limitation, any Person owning, owned by, or under common
ownership with the Investor, and any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as the Investor
will be deemed to be an Affiliate.

 

“Aggregate Limit” shall have the meaning assigned to such term in Section 2.1
hereof.

 

“Aggregation Notice” shall have the meaning assigned to such term in Section
6.7(ii) hereof.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereof.

 

“Alternate Transaction” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

 

“Alternate Transaction Notice” shall have the meaning assigned to such term in
Section 6.7(ii) hereof.

 

“Alternative Fixed Amount Requested” shall have the meaning assigned to such
term in Section 3.2 hereof.

 

“Announcement Date” shall have the meaning assigned to such term in Section 3.11
hereof.

 

“ATM” shall have the meaning assigned to such term in Section 6.7(iii) hereof.

 

“Below Market Offering” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

 

“Blackout Period” shall have the meaning assigned to such term in Section 3.11
hereof.

 

“Broker-Dealer” shall have the meaning assigned to such term in Section 6.17
hereof.

 

“Bylaws” shall have the meaning assigned to such term in Section 5.3 hereof.

 

“Charter” shall have the meaning assigned to such term in Section 5.3 hereof.

 

“Closing” shall have the meaning assigned to such term in Section 2.2 hereof.

 

“Closing Date” means the date of this Agreement.

 

i

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the U.S. Securities and Exchange Commission or any successor
entity.

 

“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the Commission by the Company pursuant to the reporting requirements of the
Exchange Act, including all material filed or furnished pursuant to Section
13(a), 13(c), 14 or 15(d) of the Exchange Act, since December 31, 2011,
including, without limitation, the Annual Report on Form 10-K filed by the
Company for its fiscal year ended December 31, 2011 (as amended by the Form
10-K/A filed by the Company on June 25, 2012, the “2011 Form 10-K”), and which
hereafter shall be filed with or furnished to the Commission by the Company,
including, without limitation, the Current Report, (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement and (3) all information contained in such filings and all
documents and disclosures that have been and heretofore shall be incorporated by
reference therein.

 

“Common Stock” shall have the meaning assigned to such term in the recitals
hereof.

 

“Company” shall have the meaning assigned to such term in the preamble hereof.

 

“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.

 

“Current Report” shall have the meaning assigned to such term in Section 2.3
hereof.

 

“Damages” shall have the meaning assigned to such term in Section 9.1 hereof.

 

“Disclosure Schedule” shall have the meaning assigned to such term in the
preamble to Article V hereof.

 

“Discount Price” shall have the meaning assigned to such term in Section 3.2
hereof.

 

“Document Preparation Fee” shall have the meaning assigned to such term in
Section 10.1 hereof.

 

“DTC” means The Depository Trust Company, or any successor thereto.

 

“Earnings Announcement” shall have the meaning assigned to such term in Section
3.11 hereof.

 

“Earnings 8-K” shall have the meaning assigned to such term in Section 3.11
hereof.

 

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
System.

 

ii

 

 

“Effective Date” means the first Trading Day immediately following the date on
which the initial Registration Statement filed pursuant to Section 2(a) of the
Registration Rights Agreement is declared effective by the Commission.

 

“Environmental Laws” shall have the meaning assigned to such term in Section
5.18 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“FCPA” shall have the meaning assigned to such term in Section 5.36 hereof.

 

“Filing Time” shall have the meaning assigned to such term in Section 3.11
hereof.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Fixed Amount Requested” shall mean the specific dollar amount of a Fixed
Request requested by the Company in a Fixed Request Notice delivered pursuant to
Sections 3.1 and 3.2 hereof (assuming the Alternative Fixed Amount Requested is
not then applicable to such Fixed Request).

 

“Fixed Request” means the transactions contemplated in Article III of this
Agreement with respect to any Fixed Request Notice delivered by the Company in
accordance with Article III of this Agreement.

 

“Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.

 

“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 3.2 hereof.

 

“Fixed Request Notice” shall have the meaning assigned to such term in Section
3.1 hereof.

 

“Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, with the result that the holders of the Company’s capital stock
immediately prior to such consolidation or merger together beneficially own less
than 50% of the outstanding voting power of the surviving or resulting
corporation, or (2) sell, lease, license, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (3) take action to facilitate a purchase, tender or
exchange offer by another Person that is accepted by the holders of more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such purchase, tender or
exchange offer), or (4) consummate a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (5) reorganize, recapitalize or reclassify its Common
Stock, or (ii) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.

 

iii

 

 

“FWG” shall have the meaning assigned to such term in Section 5.15 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.

 

“Governmental Licenses” shall have the meaning assigned to such term in Section
5.17 hereof.

 

“Indebtedness” shall have the meaning assigned to such term in Section 5.11
hereof.

 

“Intellectual Property” shall have the meaning assigned to such term in Section
5.17(b) hereof.

 

“Investment Period” means the period commencing on the Effective Date and
expiring on the date this Agreement is terminated pursuant to Article VIII
hereof.

 

“Investor” shall have the meaning assigned to such term in the preamble hereof.

 

“Investor Party” shall have the meaning assigned to such term in Section 9.1
hereof.

 

“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have knowledge
or information with respect to the matter in question.

 

“Make Whole Amount” shall have the meaning assigned to such term in Section 3.9
hereof.

 

iv

 

 

“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its Subsidiaries, taken as a whole, and/or (iii) any condition,
occurrence, state of facts or event that would, or insofar as reasonably can be
foreseen would likely, prohibit or otherwise materially interfere with or delay
the ability of the Company to perform any of its obligations under any of the
Transaction Documents to which it is a party; provided, however, that none of
the following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred or insofar as
reasonably can be foreseen would likely occur: (a) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (b) changes generally affecting
the mobile satellite services sector of the global communications industry,
provided such changes shall not have affected the Company in a materially
disproportionate manner as compared to other similarly situated companies;
(c) any effect of the announcement of, or the consummation of the transactions
contemplated by, this Agreement and the other Transaction Documents on the
Company’s relationships, contractual or otherwise, with customers, suppliers,
vendors, bank lenders, strategic venture partners or employees; and (d) the
receipt of any notice that the Common Stock may be ineligible to continue
listing or quotation on the Trading Market, other than a final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain (unless, prior to such date
certain, the Common Stock is listed or quoted on any other Trading Market).

 

“Material Agreements” shall have the meaning assigned to such term in Section
5.19 hereof.

 

“Maximum Fixed Amount Requested” shall have the meaning assigned to such term in
Section 3.2 hereof.

 

“Money Laundering Laws” shall have the meaning assigned to such term in Section
5.37 hereof.

 

“Multiplier” shall have the meaning assigned to such term in Section 3.3(a)
hereof.

 

“OFAC” shall have the meaning assigned to such term in Section 5.38 hereof.

 

“Ownership Limitation” shall have the meaning assigned to such term in Section
3.10 hereof.

 

“Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.

 

“Placement Agent Engagement Letter” shall have the meaning assigned to such term
in Section 5.15 hereof.

 

“Plan” shall have the meaning assigned to such term in Section 5.24 hereof.

 

“Press Release” shall have the meaning assigned to such term in Section 2.3
hereof.

 

v

 

 

“Pricing Period” shall mean, with respect to each Fixed Request, a period of 10
consecutive Trading Days commencing on the Pricing Period start date set forth
in the Fixed Request Notice, or such shorter period of Trading Days as
determined in accordance with Section 3.8.

 

“Prospectus” means the prospectus in the form included in the Registration
Statement, as supplemented from time to time by any Prospectus Supplement,
including the documents incorporated by reference therein.

 

“Prospectus Supplement” means any prospectus supplement to the Prospectus filed
with the Commission from time to time pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

 

“Reduction Notice” shall have the meaning assigned to such term in Section
3.8(a) hereof.

 

“Reference Period” shall have the meaning assigned to such term in Section
6.7(ii) hereof.

 

“Registrable Securities” shall have the meaning assigned to such term in the
Registration Rights Agreement.

 

“Registration Rights Agreement” shall have the meaning assigned to such term in
the recitals hereof.

 

“Registration Statement” shall have the meaning assigned to such term in the
Registration Rights Agreement.

 

“Regulation D” shall have the meaning assigned to such term in the recitals
hereof.

 

“Restricted Period” shall have the meaning assigned to such term in Section
6.13(i) hereof.

 

“Restricted Person” shall have the meaning assigned to such term in Section
6.13(i) hereof.

 

“Restricted Persons” shall have the meaning assigned to such term in Section
6.13(i) hereof.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect.

 

“Section 4(a)(2)” shall have the meaning assigned to such term in the recitals
hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

 

“Settlement Date” shall have the meaning assigned to such term in Section 3.7
hereof.

 

vi

 

 

“Shares” shall mean the shares of Common Stock that are and/or may be purchased
by the Investor under this Agreement pursuant to one or more Fixed Requests.

 

“Short Sales” shall mean “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.

 

“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.

 

“Similar Financing” shall have the meaning assigned to such term in Section
6.7(iii) hereof.

 

“SOXA” shall mean the Sarbanes-Oxley Act of 2002 and the rules and regulations
of the Commission thereunder.

 

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.

 

“Threshold Price” is the lowest price at which the Company may sell Shares
during the applicable Pricing Period as set forth in a Fixed Request Notice (not
taking into account the applicable percentage discount during such Pricing
Period determined in accordance with Section 3.2); provided, however, that at no
time shall the Threshold Price be lower than $0.10 per share.

 

“Total Commitment” shall have the meaning assigned to such term in Section 2.1
hereof.

 

“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the Trading Market.

 

“Trading Market” means the NASDAQ Capital Market, the NASDAQ Global Select
Market, the NASDAQ Global Market, the New York Stock Exchange, the NYSE MKT, the
NYSE Arca, the OTC Bulletin Board, or the OTCQX or the OTCQB operated by OTC
Markets Group Inc. (or any successors to any of the foregoing), whichever is at
the time the principal trading exchange or market for the Common Stock.

 

“Transaction Documents” means, collectively, this Agreement (as qualified by the
Disclosure Schedule) and the exhibits hereto, the Registration Rights Agreement
and each of the other agreements, documents, certificates and instruments
entered into or furnished by the parties hereto in connection with the
transactions contemplated hereby and thereby.

 

“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during a Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during any Trading Day as reported by Bloomberg L.P. using the AQR function.

 

vii

 

 

“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Alternate
Transaction, determined by using a standard Black-Scholes option-pricing model
using a reasonable and appropriate expected volatility percentage based on
applicable volatility data from an investment banking firm of nationally
recognized reputation.

 

viii

 

 

EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 28,
2012, is by and between Globalstar, Inc., a Delaware corporation (the
“Company”), and Terrapin Opportunity, L.P., a limited partnership organized
under the laws of the British Virgin Islands (the “Investor”).

 

RECITALS

 

A.           The Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to $30,000,000 of newly issued shares of the Company’s common stock,
$0.0001 par value (“Common Stock”), as provided for therein.

 

B.           Pursuant to the terms of, and in consideration for the Investor
entering into, the Purchase Agreement, and to induce the Investor to execute and
deliver the Purchase Agreement, the Company has agreed to provide the Investor
with certain registration rights with respect to the Registrable Securities (as
defined herein) as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein and in the Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, the Company and the Investor hereby agree as follows:

 

1.            Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

(a)          “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in New York, New York are authorized or
required by law to remain closed.

 

(b)          “Closing Date” shall mean the date of this Agreement.

 

(c)          “Effective Date” means the date that the applicable Registration
Statement has been declared effective by the SEC.

 

A-1

 

 

(d)          “Effectiveness Deadline” means (i) with respect to the initial
Registration Statement required to be filed to pursuant to Section 2(a), the
earlier of (A) the 120th calendar day after the Closing Date (or the 180th
calendar day after the Closing Date if such Registration Statement is subject to
review by the SEC) and (B) the fifth Business Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the SEC that such
Registration Statement will not be reviewed or will not be subject to further
review and (ii) with respect to any additional Registration Statements that may
be required to be filed by the Company pursuant to this Agreement, the earlier
of (A) the 120th calendar day following the date on which the Company was
required to file such additional Registration Statement (or the 180th calendar
day after such date if such Registration Statement is subject to review by the
SEC) and (B) the fifth Business Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that such Registration
Statement will not be reviewed or will not be subject to further review.

 

(e)          “Filing Deadline” means (i) with respect to the initial
Registration Statement required to be filed to pursuant to Section 2(a), the
60th calendar day after the Closing Date and (ii) with respect to any additional
Registration Statements that may be required to be filed by the Company pursuant
to this Agreement, the later of (A) the 60th calendar day following the sale of
substantially all of the Registrable Securities included in the initial
Registration Statement or the most recent prior additional Registration
Statement, as applicable, and (B) six months following the Effective Date of the
initial Registration Statement or the most recent prior additional Registration
Statement, as applicable, or such earlier date as permitted by the SEC.

 

(f)          “Person” means any person or entity, whether a natural person,
trustee, corporation, partnership, limited partnership, limited liability
company, trust, unincorporated organization, business association, firm, joint
venture, governmental agency or authority.

 

(g)          “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the Securities Act and pursuant to Rule 415 and
the declaration of effectiveness of such Registration Statement(s) by the SEC.

 

(h)          “Registrable Securities” means (i) all of the Shares and (ii) any
capital stock of the Company issued or issuable with respect to such Shares,
including, without limitation, (1) as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise and (2)
shares of capital stock of the Company into which the shares of Common Stock are
converted or exchanged and shares of capital stock of a successor entity into
which the shares of Common Stock are converted or exchanged.

 

(i)          “Registration Statement” means a registration statement or
registration statements of the Company filed under the Securities Act covering
the resale by the Investor of Registrable Securities, as such registration
statement or registration statements may be amended and supplemented from time
to time (including pursuant to Rule 462(b) under the Securities Act), including
all documents filed as part thereof or incorporated by reference therein.

 

(j)          “Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC that may at any time permit
the Investor to sell securities of the Company to the public without
registration.

 

(k)          “Rule 415” means Rule 415 promulgated by the SEC under the
Securities Act, as such rule may be amended from time to time, or any other
similar or successor rule or regulation of the SEC providing for offering
securities on a delayed or continuous basis.

 

A-2

 

 

(l)          “SEC” means the U.S. Securities and Exchange Commission or any
successor entity.

 

2.            Registration.

 

(a)          Mandatory Registration. The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
an initial Registration Statement on Form S-1, or such other form reasonably
acceptable to the Investor and Legal Counsel, covering the resale by the
Investor of Registrable Securities in an amount equal to 39,500,000 shares of
Common Stock. Such initial Registration Statement shall contain (except if
otherwise directed by the Investor) the “Selling Stockholder” and “Plan of
Distribution” sections in substantially the form attached hereto as Exhibit B.
The Company shall use its commercially reasonable efforts to have such initial
Registration Statement, and each other Registration Statement required to be
filed pursuant to the terms hereof, declared effective by the SEC as soon as
practicable, but in no event later than the applicable Effectiveness Deadline.

 

(b)          Legal Counsel. Subject to Section 5 hereof, the Investor shall have
the right to select one legal counsel to review and oversee, solely on its
behalf, any registration pursuant to this Section 2 (“Legal Counsel”), which
shall be Greenberg Traurig, LLP or such other counsel as thereafter designated
by the Investor. Except as provided under Section 10.1(i) of the Purchase
Agreement, the Company shall have no obligation to reimburse the Investor for
any and all legal fees and expenses of the Legal Counsel incurred in connection
with the transactions contemplated hereby.

 

(c)          Reserved.

 

(d)          Sufficient Number of Shares Registered. If at any time all
Registrable Securities are not covered by the initial Registration Statement
filed pursuant to Section 2(a) as a result of Section 2(h) or otherwise, the
Company shall file with the SEC one or more additional Registration Statements
(on the short form available therefor, if applicable), so as to cover all of the
Registrable Securities not covered by such initial Registration Statement, in
each case, as soon as practicable (taking into account any Staff position with
respect to date on which the Staff will permit such additional Registration
Statement(s) to be filed with the SEC), but in no event later than the
applicable Filing Deadline for such additional Registration Statement(s). The
Company shall use its commercially reasonable efforts to cause such additional
Registration Statement(s) to become effective as soon as practicable following
the filing thereof with the SEC, but in no event later than the applicable
Effectiveness Deadline for such Registration Statement.

 

A-3

 

 

(e)          Piggyback Registrations. Without limiting any of the Company’s
obligations hereunder or under the Purchase Agreement, if there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans),
then the Company shall deliver to the Investor a written notice of such
determination and, if within five (5) days after the date of the delivery of
such notice, the Investor shall so request in writing, the Company shall include
in such registration statement all or any part of such Registrable Securities
the offer and sale of which the Investor requests to be registered; provided,
however, the Company shall not be required to register the offer and sale of any
Registrable Securities pursuant to this Section 2(e) that are eligible for
resale pursuant to Rule 144 without restriction (including, without limitation,
volume restrictions) and without the need for current public information
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or that are the
subject of a then-effective Registration Statement.

 

(f)          No Inclusion of Other Securities. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement pursuant to Section 2(a) or 2(d) without the prior written consent of
the Investor. Subject to the proviso in Section 2(e), in connection with any
offering involving an underwriting of shares, the Company shall not be required
under this Section 2 or otherwise to include the Registrable Securities of any
Investor therein unless such Investor accepts and agrees to the terms of the
underwriting, which shall be reasonable and customary, as agreed upon between
the Company and the underwriters selected by the Company.

 

(g)          Offering. If the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities that does not permit
such Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices) (or as otherwise may be acceptable to the
Investor), or if after the filing of the initial Registration Statement with the
SEC pursuant to Section 2(a), the Company is otherwise required by the Staff or
the SEC to reduce the number of Registrable Securities included in such initial
Registration Statement, then the Company shall reduce the number of Registrable
Securities to be included in such initial Registration Statement (with the prior
consent of the Investor and Legal Counsel as to the specific Registrable
Securities to be removed therefrom) until such time as the Staff and the SEC
shall so permit such Registration Statement to become effective and be used as
aforesaid. Notwithstanding anything in this Agreement to the contrary, if after
giving effect to the actions referred to in the immediately preceding sentence,
the Staff or the SEC does not permit such Registration Statement to become
effective and be used for resales by the Investor on a delayed or continuous
basis under Rule 415 at then-prevailing market prices (and not fixed prices) (or
as otherwise may be acceptable to the Investor), the Company shall not request
acceleration of the Effective Date of such Registration Statement, the Company
shall promptly (but in no event later than 48 hours) request the withdrawal of
such Registration Statement pursuant to Rule 477 under the Securities Act, and
the Effectiveness Deadline shall automatically be deemed to have elapsed with
respect to such Registration Statement at such time as the Staff or the SEC has
made a final and non-appealable determination that the SEC will not permit such
Registration Statement to be so utilized (unless prior to such time the Company
and the Investor have received assurances from the Staff or the SEC reasonably
acceptable to Legal Counsel that a new Registration Statement filed by the
Company with the SEC promptly thereafter may be so utilized). In the event of
any reduction in Registrable Securities pursuant to this paragraph, the Company
shall file additional Registration Statements in accordance with Section 2(d)
until such time as all Registrable Securities have been included in Registration
Statements that have been declared effective and the prospectus contained
therein is available for use by the Investor.

 

A-4

 

 

3.            Related Obligations.

 

The Company shall use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:

 

(a)          The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities (but in no
event later than the applicable Filing Deadline) and use its commercially
reasonable efforts to cause such Registration Statement to become effective as
soon as practicable after such filing (but in no event later than the applicable
Effectiveness Deadline). Subject to Allowable Grace Periods, the Company shall
keep each Registration Statement effective (and the prospectus contained therein
available for use) pursuant to Rule 415 for resales by the Investor on a delayed
or continuous basis at then-prevailing market prices (and not fixed prices) at
all times until the earlier of (i) the date as of which the Investor may sell
all of the Registrable Securities required to be covered by such Registration
Statement (disregarding any reduction pursuant to Section 2(g)) without
restriction pursuant to Rule 144 and without the need for current public
information as required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) and
(ii) the date on which the Investor shall have sold all of the Registrable
Securities covered by such Registration Statement (the “Registration Period”).
Notwithstanding anything to the contrary contained in this Agreement (but
subject to the provisions of Section 3(q) hereof), the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
prospectus (including, without limitation, all amendments and supplements
thereto) used in connection with such Registration Statement shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading. The Company shall submit to the SEC, within two (2)
Business Days after the later of the date that (i) the Company learns that no
review of a particular Registration Statement will be made by the Staff or that
the Staff has no further comments on a particular Registration Statement (as the
case may be) and (ii) the approval of Legal Counsel is obtained pursuant to
Section 3(c) (which approval shall be promptly sought), a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than forty-eight (48) hours after the submission of such request.

 

A-5

 

 

(b)          Subject to Section 3(q) of this Agreement, the Company shall
prepare and file with the SEC such amendments (including, without limitation,
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each such Registration Statement, which
prospectus is to be filed pursuant to Rule 424 promulgated under the Securities
Act, as may be necessary to keep each such Registration Statement effective (and
the prospectus contained therein current and available for use) at all times
during the Registration Period for such Registration Statement, and, during such
period, comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities of the Company required to be covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement. Without limiting the generality of the foregoing, the
Company covenants and agrees that (i) at or before 8:30 a.m. (New York City
time) on the Trading Day immediately following each Effective Date, the Company
shall file with the SEC in accordance with Rule 424(b) under the Securities Act
the final prospectus to be used in connection with sales pursuant to the
applicable Registration Statement, and (ii) if the transactions contemplated by
any Fixed Request (as defined in the Purchase Agreement) are material to the
Company (individually or collectively with all other prior Fixed Requests, the
consummation of which have not previously been reported in any prospectus
supplement filed with the SEC under Rule 424(b) under the Securities Act or in
any periodic report filed by the Company with the SEC under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), or if otherwise required
under the Securities Act, in each case as reasonably determined by the Company
or the Investor, then, on the first Trading Day immediately following the last
Trading Day of the Pricing Period with respect to such Fixed Request, the
Company shall file with the SEC a prospectus supplement pursuant to Rule 424(b)
under the Securities Act with respect to the applicable Fixed Request(s),
disclosing the total Fixed Amount Requested or the Alternative Fixed Amount
Requested (as applicable) pursuant to such Fixed Request(s), the total number of
Shares that have been (or are to be) issued and sold to the Investor pursuant to
such Fixed Request(s), the total purchase price for the Shares subject to such
Fixed Request(s), the applicable Discount Price(s) for such Shares and the net
proceeds that have been (or are to be) received by the Company from the sale of
such Shares. To the extent not previously disclosed in the prospectus or a
prospectus supplement, the Company shall disclose in its Quarterly Reports on
Form 10-Q and in its Annual Reports on Form 10-K the information described in
the immediately preceding sentence relating to any Fixed Request(s) consummated
during the relevant fiscal quarter. In the case of amendments and supplements to
any Registration Statement or prospectus which are required to be filed pursuant
to this Agreement (including, without limitation, pursuant to this Section 3(b))
by reason of the Company filing a report on Form 8-K, Form 10-Q or Form 10-K or
any analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement and prospectus, if
applicable, or shall file such amendments or supplements to the Registration
Statement or prospectus with the SEC on the same day on which the Exchange Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement or prospectus, for the purpose of
including or incorporating such report into such Registration Statement and
prospectus. The Company consents to the use of the prospectus (including,
without limitation, any supplement thereto) included in each Registration
Statement in accordance with the provisions of the Securities Act and with the
securities or “Blue Sky” laws of the jurisdictions in which the Registrable
Securities may be sold by the Investor, in connection with the resale of the
Registrable Securities and for such period of time thereafter as such prospectus
(including, without limitation, any supplement thereto) (or in lieu thereof, the
notice referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with resales of Registrable
Securities.

 

A-6

 

 

(c)          The Company shall (A) permit Legal Counsel to review and comment
upon (i) each Registration Statement at least five (5) Business Days prior to
its filing with the SEC (or such shorter period as may be agreed to by the
Investor and Legal Counsel) and (ii) all amendments and supplements to each
Registration Statement (including, without limitation, the prospectus contained
therein) (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports or
prospectus supplements the contents of which is limited to that set forth in
such reports) within a reasonable number of days prior to their filing with the
SEC, and (B) not file any Registration Statement or amendment or supplement
thereto or to any prospectus contained therein in a form to which Legal Counsel
reasonably objects. The Company shall not submit a request for acceleration of
the effectiveness of a Registration Statement or any amendment or supplement
thereto without the prior consent of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall promptly furnish to Legal Counsel,
without charge, (i) electronic copies of any correspondence from the SEC or the
Staff to the Company or its representatives relating to each Registration
Statement (which correspondence shall be redacted to exclude any material,
non-public information regarding the Company or any of its Subsidiaries),
(ii) after the same is prepared and filed with the SEC, one (1) electronic copy
of each Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by the Investor, and all
exhibits and (iii) upon the effectiveness of each Registration Statement, one
(1) electronic copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto. The Company shall reasonably
cooperate with Legal Counsel in performing the Company’s obligations pursuant to
this Section 3.

 

(d)          Without limiting any obligation of the Company under the Purchase
Agreement, the Company shall promptly furnish to the Investor, without charge,
(i) after the same is prepared and filed with the SEC, at least one (1)
electronic copy of each Registration Statement and any amendment(s) and
supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by the
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of each Registration Statement, one (1) electronic copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Investor may
reasonably request from time to time) and (iii) such other documents, including,
without limitation, copies of any preliminary or final prospectus, as the
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by the Investor.

 

(e)          The Company shall take such action as is necessary to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by the Investor of the Registrable Securities covered by a
Registration Statement under such other securities or “Blue Sky” laws of all
applicable jurisdictions in the United States as the Investor may reasonable
request, (ii) prepare and file in those jurisdictions, such amendments
(including, without limitation, post-effective amendments) and supplements to
such registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and the Investor
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “Blue Sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

 

A-7

 

 

(f)          The Company shall notify Legal Counsel and the Investor in writing
of the happening of any event, as promptly as practicable after becoming aware
of such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, non-public information regarding the Company or any of its
Subsidiaries), and, subject to Section 3(q), promptly prepare a supplement or
amendment to such Registration Statement and such prospectus contained therein
to correct such untrue statement or omission and deliver one (1) electronic copy
of such supplement or amendment to Legal Counsel and the Investor (or such other
number of copies as Legal Counsel or the Investor may reasonably request). The
Company shall also promptly notify Legal Counsel and the Investor in writing (i)
when a prospectus or any prospectus supplement or post-effective amendment has
been filed, when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to Legal
Counsel and the Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), and when the Company receives written
notice from the SEC that a Registration Statement or any post-effective
amendment will be reviewed by the SEC, (ii) of any request by the SEC for
amendments or supplements to a Registration Statement or related prospectus or
related information, (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate and
(iv) of the receipt of any request by the SEC or any other federal or state
governmental authority for any additional information relating to the
Registration Statement or any amendment or supplement thereto or any related
prospectus. The Company shall respond as promptly as practicable to any comments
received from the SEC with respect to a Registration Statement or any amendment
thereto. Nothing in this Section 3(f) shall limit any obligation of the Company
under the Purchase Agreement.

 

(g)          The Company shall (i) use its reasonable best efforts to prevent
the issuance of any stop order or other suspension of effectiveness of a
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible time and (ii) notify Legal Counsel and the
Investor of the issuance of such order and the resolution thereof or its receipt
of actual notice of the initiation or threat of any proceeding for such purpose.

 

A-8

 

 

(h)          Upon the written request of the Investor, the Company shall make
available for inspection during normal business hours by (i) the Investor, (ii)
Legal Counsel and (iii) one (1) firm of accountants or other agents retained by
such Investor (collectively, the “Inspectors”), all pertinent financial and
other records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector, and cause the Company’s officers, directors and employees to supply
all information which any Inspector may reasonably request; provided, however,
each Inspector shall agree in writing to hold in strict confidence and not to
make any disclosure (except to the Investor) or use of any Record or other
information which the Company’s board of directors determines in good faith to
be confidential, and of which determination the Inspectors are so notified,
unless (a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (b) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement or any other Transaction Document (as defined in the Purchase
Agreement). The Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and the Investor, if any) shall be deemed to limit the Investor’s
ability to sell Registrable Securities in a manner which is otherwise consistent
with applicable laws and regulations.

 

(i)          The Company shall hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement or is
otherwise required to be disclosed in such Registration Statement pursuant to
the Securities Act, (iii) the release of such information is ordered pursuant to
a subpoena or other final, non-appealable order from a court or governmental
body of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other Transaction Document. The Company agrees that it shall, upon
learning that disclosure of such information concerning the Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to the Investor and allow the Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

 

(j)          Without limiting any obligation of the Company under the Purchase
Agreement, the Company shall use its reasonable best efforts either to (i) cause
all of the Registrable Securities covered by each Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure designation and quotation of all of the Registrable Securities
covered by each Registration Statement on another Trading Market, or (iii) if,
despite the Company’s reasonable best efforts to satisfy the preceding clauses
(i) or (ii) the Company is unsuccessful in satisfying the preceding clauses (i)
or (ii), without limiting the generality of the foregoing, to use its reasonable
best efforts to arrange for at least two market makers to register with the
Financial Industry Regulatory Authority (f/k/a the National Association of
Securities Dealers, Inc.) (“FINRA”) as such with respect to such Registrable
Securities. In addition, the Company shall cooperate with the Investor and any
Broker-Dealer through which the Investor proposes to sell its Registrable
Securities in effecting a filing with FINRA pursuant to FINRA Rule 5110 as
requested by the Investor. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(j).

  

A-9

 

  

(k)          The Company shall cooperate with the Investor and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts (as the case may be) as the Investor may
reasonably request from time to time and registered in such names as the
Investor may request. Certificates for Registrable Securities free from all
restrictive legends may be transmitted by the transfer agent to the Investor by
crediting an account at DTC as directed by the Investor.

 

(l)          If requested by the Investor, the Company shall as soon as
practicable after receipt of notice from the Investor and subject to Section
3(q) hereof, (i) incorporate in a prospectus supplement or post-effective
amendment such information as the Investor reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement or prospectus
contained therein if reasonably requested by the Investor.

 

(m)          The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

(n)          The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable Effective Date of each
Registration Statement.

 

(o)          The Company shall otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

 

(p)          Within one (1) Business Day after each Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

A-10

 

 

(q)          Notwithstanding anything to the contrary herein (but subject to the
last sentence of this Section 3(q)), at any time after the Effective Date of a
particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a
“Grace Period”), provided that the Company shall promptly, but in no event later
than 9:30 a.m. (New York City time) on the second Trading Day immediately prior
to the commencement of any Grace Period (except for such case where it is
impossible to provide such two-Trading Day advance notice, in which case the
Company shall provide such notice as soon as possible), notify the Investor in
writing of the (i) existence of material, non-public information giving rise to
a Grace Period (provided that in each such notice the Company shall not disclose
the content of such material, non-public information to the Investor) and the
date on which such Grace Period will begin and (ii) date on which such Grace
Period ends, provided further that (I) no Grace Period shall exceed 20
consecutive Trading Days and during any 365-day period all such Grace Periods
shall not exceed an aggregate of 60 Trading Days; provided, further, that the
Company shall not register any securities for the account of itself or any other
stockholder during any such Grace Period (other than pursuant to a registration
statement on Form S-4 or S-8), (II) the first day of any Grace Period must be at
least three Trading Days (or such shorter period as may be agreed by the
parties) after the last day of any prior Grace Period and (III) no Grace Period
may exist during (A) the first 10 consecutive Trading Days after the Effective
Date of the particular Registration Statement or (B) the five-Trading Day period
following each Settlement Date (each, an “Allowable Grace Period”). For purposes
of determining the length of a Grace Period above, such Grace Period shall begin
on and include the date set forth in the notice referred to in clause (i) above,
provided that such notice is received by the Investor not later than 9:30 a.m.
(New York City time) on the second Trading Day immediately prior to such
commencement date (except for such case where it is impossible to provide such
two-Trading Day advance notice, in which case the Company shall provide such
notice as soon as possible) and shall end on and include the later of the date
the Investor receives the notice referred to in clause (ii) above and the date
referred to in such notice. The provisions of Section 3(l) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
each Grace Period, the Company shall again be bound by the first sentence of
Section 3(f) with respect to the information giving rise thereto unless such
material, non-public information is no longer applicable. Notwithstanding
anything to the contrary contained in this Section 3(q), the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of the Investor in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which the
Investor has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the particular Registration Statement to the
extent applicable, prior to the Investor’s receipt of the notice of a Grace
Period and for which the Investor has not yet settled.

 

(r)          The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor of its Registrable
Securities pursuant to each Registration Statement.

 

4.           Obligations of the Investor.

 

(a)          At least five Business Days prior to the first anticipated filing
date of each Registration Statement (or such shorter period to which the parties
agree), the Company shall notify the Investor in writing of the information the
Company requires from the Investor with respect to such Registration Statement.
It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of the Investor that the Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

 

A-11

 

 

(b)          The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless the Investor has notified the Company in writing of the
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.

 

(c)          The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of 3(f), the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary in this Section
4(c), the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of the Investor in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Investor has not yet settled.

 

(d)          The Investor covenants and agrees that it will comply with the
prospectus delivery and other requirements of the Securities Act as applicable
to it in connection with sales of Registrable Securities pursuant to a
Registration Statement.

 

5.           Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, FINRA filing fees (if any)
and fees and disbursements of counsel for the Company shall be paid by the
Company.

 

A-12

 

 

6.           Indemnification.

 

(a)          In the event any Registrable Securities are included in any
Registration Statement under this Agreement, to the fullest extent permitted by
law, the Company will, and hereby does, indemnify, hold harmless and defend the
Investor, each of its directors, officers, shareholders, members, partners,
employees, agents, advisors, representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls the
Investor within the meaning of the Securities Act or the Exchange Act and each
of the directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Investor Party” and
collectively, the “Investor Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Investor Party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “Blue Sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (as amended or supplemented) or in any prospectus supplement or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”). Subject to Section
6(c), the Company shall reimburse the Investor Parties, promptly as such
expenses are incurred and are due and payable, for any legal fees or other
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Investor Party arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Investor Party for such Investor
Party expressly for use in connection with the preparation of such Registration
Statement, prospectus or prospectus supplement or any such amendment thereof or
supplement thereto; (ii) shall not be available to the Investor to the extent
such Claim is based on a failure of the Investor to deliver or to cause to be
delivered the prospectus (as amended or supplemented) made available by the
Company (to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus (as amended or supplemented) or corrected
prospectus was timely made available by the Company pursuant to Section 3(d) and
then only if, and to the extent that, following the receipt of the corrected
prospectus no grounds for such Claim would have existed; and (iii) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Investor
Party and shall survive the transfer of any of the Registrable Securities by the
Investor pursuant to Section 9.

 

A-13

 

 

(b)          In connection with any Registration Statement in which the Investor
is participating, the Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act (each, an
“Company Party”), against any Claim or Indemnified Damages to which any of them
may become subject, under the Securities Act, the Exchange Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
relating to the Investor furnished to the Company by the Investor expressly for
use in connection with such Registration Statement; and, subject to Section 6(c)
and the below provisos in this Section 6(b), the Investor will reimburse a
Company Party any legal or other expenses reasonably incurred by such Company
Party in connection with investigating or defending any such Claim; provided,
however, the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld or delayed, provided further that the Investor shall be
liable under this Section 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to the Investor as a result of the
applicable sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Party and shall survive
the transfer of any of the Registrable Securities by the Investor pursuant to
Section 9.

 

(c)          Promptly after receipt by an Investor Party or Company Party (as
the case may be) under this Section 6 of notice of the commencement of any
action or proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Investor Party or the Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or such Company Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if the
same counsel were to represent such Investor Party or such Company Party and the
indemnifying party (in which case, if such Investor Party or such Company Party
(as the case may be) notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, then the
indemnifying party shall not have the right to assume the defense thereof on
behalf of the indemnified party and such counsel shall be at the expense of the
indemnifying party, provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for all Investor Parties or Company
Parties (as the case may be). The Company Party or Investor Party (as the case
may be) shall reasonably cooperate with the indemnifying party in connection
with any negotiation or defense of any such action or Claim by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Company Party or Investor Party (as the case may be) which
relates to such action or Claim. The indemnifying party shall keep the Company
Party or Investor Party (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Company Party or Investor Party (as the case may be), consent to
entry of any judgment or enter into any settlement or other compromise which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Company Party or Investor Party (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Company Party. For the avoidance of doubt, the immediately preceding sentence
shall apply to Sections 6(a) and 6(b) hereof. Following indemnification as
provided for hereunder, the indemnifying party shall be subrogated to all rights
of the Company Party or Investor Party (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Investor Party or Company Party (as the case may be) under this Section 6,
except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.

 

A-14

 

 

(d)          No Person involved in the sale of Registrable Securities who is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
indemnification from any Person involved in such sale of Registrable Securities
who is not guilty of fraudulent misrepresentation.

 

(e)          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred;
provided that the Investor shall promptly reimburse the Company for all such
payments to the extent a court of competent jurisdiction determines that any
Investor Party was not entitled to such payments.

 

(f)          The indemnity and contribution agreements contained herein shall be
in addition to (i) any cause of action or similar right of the Company Party or
Investor Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

 

A-15

 

 

7.           Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however: (i) no contribution
shall be made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Section 6 of this
Agreement, (ii) no Person involved in the sale of Registrable Securities which
Person is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, the Investor shall not be required to contribute,
in the aggregate, any amount in excess of the amount by which the net proceeds
actually received by the Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that the
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.

 

8.           Reports Under the Exchange Act.

 

With a view to making available to the Investor the benefits of Rule 144, the
Company agrees to:

 

(a)          use its reasonable best efforts to make and keep public information
available, as those terms are understood and defined in Rule 144;

 

(b)          use its reasonable best efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act so long as the Company remains subject to
such requirements (it being understood that nothing herein shall limit any of
the Company’s obligations under the Purchase Agreement) and the filing of such
reports and other documents is required for the applicable provisions of Rule
144;

 

(c)          furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the SEC if such reports are not publicly available
via EDGAR, and (iii) such other information as may be reasonably requested to
permit the Investor to sell such securities pursuant to Rule 144 without
registration; and

 

(d)          take such additional action as is reasonably requested by the
Investor to enable the Investor to sell the Registrable Securities pursuant to
Rule 144, including, without limitation, delivering all such legal opinions,
consents, certificates, resolutions and instructions to the Company’s Transfer
Agent as may be reasonably requested from time to time by the Investor and
otherwise fully cooperate with Investor and Investor’s broker to effect such
sale of securities pursuant to Rule 144.

 

A-16

 

 

9.           Assignment of Registration Rights.

 

All or any portion of the rights under this Agreement shall be automatically
assignable by the Investor to any transferee or assignee of all or any portion
of the Investor’s Registrable Securities if: (i) the Investor agrees in writing
with such transferee or assignee to assign all or any portion of such rights,
and a copy of such agreement is furnished to the Company within a reasonable
time after such assignment; (ii) the Company is, within a reasonable time after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
immediately following such transfer or assignment the further disposition of
such securities by such transferee or assignee is restricted under the
Securities Act or applicable state securities laws if so required; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence such transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) such transfer
or assignment shall have been made in accordance with the applicable
requirements of the Purchase Agreement; and (vi) such transfer or assignment
shall have been conducted in accordance with all applicable federal and state
securities laws. The term “Investor” in this Agreement shall also include all
such transferees and assignees.

 

10.         Amendment or Waiver.

 

No provision of this Agreement may be amended or waived by the parties from and
after the date that is one Trading Day immediately preceding the initial filing
of the Registration Statement with the SEC. Subject to the immediately preceding
sentence, no provision of this Agreement may be (i) amended other than by a
written instrument signed by both parties hereto or (ii) waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

11.         Miscellaneous.

 

(a)          Solely for purposes of this Agreement, a Person is deemed to be a
holder of Registrable Securities whenever such Person owns or is deemed to own
of record such Registrable Securities. If the Company receives conflicting
instructions, notices or elections from two or more Persons with respect to the
same Registrable Securities, the Company shall act upon the basis of
instructions, notice or election received from such record owner of such
Registrable Securities.

 

(b)          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement shall be given in
accordance with Section 10.4 of the Purchase Agreement.

 

(c)          Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof. The Company and the Investor acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that either
party shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement by the other party and to enforce
specifically the terms and provisions hereof (without the necessity of showing
economic loss and without any bond or other security being required), this being
in addition to any other remedy to which either party may be entitled by law or
equity.

 

A-17

 

 

(d)          All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(e)          The Transaction Documents set forth the entire agreement and
understanding of the parties solely with respect to the subject matter thereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written, solely with respect
to such matters. There are no promises, undertakings, representations or
warranties by either party relative to subject matter hereof not expressly set
forth in the Transaction Documents. Notwithstanding anything in this Agreement
to the contrary and without implication that the contrary would otherwise be
true, nothing contained in this Agreement shall limit, modify or affect in any
manner whatsoever (i) the conditions precedent to a Fixed Request contained in
Article VII of the Purchase Agreement, including, without limitation, the
condition precedent contained in Section 7.2(iii) thereof or (ii) any of the
Company’s obligations under the Purchase Agreement.

 

(f)          Subject to compliance with Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto. This Agreement is not for the benefit of, nor may any
provision hereof be enforced by, any Person, other than the parties hereto,
their respective permitted successors and assigns and the Persons referred to in
Sections 6 and 7 hereof.

 

(g)          The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof. Unless the
context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found.

 

A-18

 

 

(h)          This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. If any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

(i)          Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(j)          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

[signature pages follow]

 

A-19

 

 

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       GLOBALSTAR, INC.         By:       Name:       Title:   

 

A-20

 

 

IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

  INVESTOR:       TERRAPIN OPPORTUNITY, L.P.       By:     Its:  

 

A-21

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

______________________
______________________
______________________
Attention: _____________

 

Re:     [_________________]

 

Ladies and Gentlemen:

 

We are counsel to Globalstar, Inc., a Delaware corporation (the “Company”), and
have represented the Company in connection with that certain Common Stock
Purchase Agreement, dated as of December 28, 2012 (the “Purchase Agreement”),
entered into by and among the Company and the Investor named therein (the
“Holder”) pursuant to which the Company will issue to the Holder from time to
time shares of the Company’s common stock, $0.0001 par value per share
(the ”Common Stock”). Pursuant to the Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holder (the “Registration
Rights Agreement”) pursuant to which the Company agreed, among other things, to
register the offer and sale of the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“Securities Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 20__, the Company filed a
Registration Statement on Form S-1 (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names the Holder as an
underwriter and a selling stockholder thereunder.

 

In connection with the foregoing, based solely upon oral advice from the staff
of the SEC, the Registration Statement was declared effective under the
Securities Act on [ENTER DATE OF EFFECTIVENESS], and no stop order suspending
its effectiveness has been issued and no proceedings for that purpose have been
instituted or overtly threatened.

 

This letter shall serve as our standing opinion to you that the transfer of the
shares of Common Stock by the Holder pursuant to the Registration Statement will
not violate Section 5 of the Securities Act, provided the Registration Statement
remains effective.

 

  Very truly yours,       [ISSUER’S COUNSEL]       By:    

CC:     [LIST NAMES OF HOLDERS]

 

A-22

 

 

EXHIBIT B

 

SELLING STOCKHOLDER

 

This prospectus relates to the possible resale from time to time by the selling
stockholder of any or all of the shares of common stock that may be issued by us
to Terrapin under the Purchase Agreement. For additional information regarding
the issuance of common stock covered by this prospectus, see “Prospectus
Summary—Committed Equity Line Financing With Terrapin” above. We are registering
the shares of common stock pursuant to the provisions of the Registration Rights
Agreement we entered into with Terrapin on December 28, 2012 in order to permit
the selling stockholder to offer the shares for resale from time to time. Except
for the transactions contemplated by the Purchase Agreement and the Registration
Rights Agreement, Terrapin has not had any material relationship with us within
the past three years.

 

The table below presents information regarding the selling stockholder and the
shares of common stock that it may offer from time to time under this
prospectus. This table is prepared based on information supplied to us by the
selling stockholder, and reflects holdings as of _________, 20__. As used in
this prospectus, the term “selling stockholder” includes Terrapin and any
donees, pledgees, transferees or other successors in interest selling shares
received after the date of this prospectus from the selling stockholder as a
gift, pledge, or other non-sale related transfer. The number of shares in the
column “Maximum Number of Shares of Common Stock to be Offered Pursuant to this
Prospectus” represents all of the shares of common stock that the selling
stockholder may offer under this prospectus. The selling stockholder may sell
some, all or none of its shares in this offering. We do not know how long the
selling stockholder will hold the shares before selling them, and we currently
have no agreements, arrangements or understandings with the selling stockholder
regarding the sale of any of the shares.

 

Beneficial ownership is determined in accordance with Rule 13d-3(d) promulgated
by the SEC under the Exchange Act, and includes shares of common stock with
respect to which the selling stockholder has voting and investment power. The
percentage of shares of common stock beneficially owned by the selling
stockholder prior to the offering shown in the table below is based on an
aggregate of ____________ shares of our common stock outstanding on ___________,
20__. Because the purchase price of the shares of common stock issuable under
the Purchase Agreement is determined on each settlement date, the number of
shares that may actually be sold by the Company under the Purchase Agreement may
be fewer than the number of shares being offered by this prospectus. The fourth
column assumes the sale of all of the shares offered by the selling stockholder
pursuant to this prospectus.

 

A-23

 

 

Name of Selling Stockholder  Number of Shares of
Common Stock Owned
Prior to Offering   Maximum Number of Shares
of Common Stock to be
Offered Pursuant to this
Prospectus   Number of Shares of
Common Stock Owned
After Offering     Number   Percent       Number   Percent  Terrapin
Opportunity, L.P. (4)                         

  



 

 

*Represents beneficial ownership of less than one percent of the outstanding
shares of our common stock.

 

(1)In accordance with Rule 13d-3(d) under the Exchange Act, we have excluded
from the number of shares beneficially owned prior to the offering all of the
shares that Terrapin may be required to purchase under the Purchase Agreement
because the issuance of such shares is solely at our discretion and is subject
to certain conditions, the satisfaction of all of which are outside of
Terrapin’s control, including the registration statement of which this
prospectus is a part becoming and remaining effective. Furthermore, the maximum
dollar value of each put of common stock to Terrapin under the Purchase
Agreement is subject to certain agreed upon threshold limitations set forth in
the Purchase Agreement, which are based on the market price of our common stock
at the time of the draw down and, if we determine in our sole discretion, a
percentage of the daily trading volume of our common stock during the Draw Down
Period as well. Also, under the terms of the Purchase Agreement, we may not
issue shares of our common stock to Terrapin to the extent that Terrapin or any
of its affiliates would, at any time, beneficially own more than 9.9% of our
outstanding common stock. This beneficial ownership limitation may not be
amended or waived by the parties.

 

(2)Applicable percentage ownership is based on [______________] shares of our
common stock outstanding as of __________, 20___.

 

(3)Assumes the sale of all shares being offered pursuant to this prospectus.

 

(4)The business address of Terrapin is 4th Floor, Rodus Building, P.O. Box 765,
Road Town, Tortola, British Virgin Islands. Terrapin’s principal business is
that of an international asset manager. We have been advised that Terrapin is
not a member of the Financial Industry Regulatory Authority, or FINRA, or an
independent broker-dealer, and that neither Terrapin nor any of its affiliates
is an affiliate or an associated person of any FINRA member or independent
broker-dealer. Graham J. Farinha and Peter W. Poole are directors of Terrapin
and have voting control and investment discretion over securities owned by
Terrapin. The foregoing should not be construed in and of itself as an admission
by Mr. Farinha or Mr. Poole as to beneficial ownership of the securities owned
by Terrapin.

 

A-24

 

 

PLAN OF DISTRIBUTION

 

We are registering shares of common stock that may be issued by us from time to
time to Terrapin under the Purchase Agreement to permit the resale of these
shares of common stock after the issuance thereof by the selling stockholder
from time to time after the date of this prospectus. We will not receive any of
the proceeds from the sale by the selling stockholder of the shares of common
stock. We will bear all fees and expenses incident to our obligation to register
the shares of common stock.

 

The selling stockholder may decide not to sell any shares of common stock. The
selling stockholder may sell all or a portion of the shares of common stock
beneficially owned by it and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents, who may receive
compensation in the form of discounts, concessions or commissions from the
selling stockholder and/or the purchasers of the shares of common stock for whom
they may act as agent. In effecting sales, broker-dealers that are engaged by
the selling stockholder may arrange for other broker-dealers to participate.
Terrapin is an “underwriter” within the meaning of the Securities Act. Any
brokers, dealers or agents who participate in the distribution of the shares of
common stock by the selling stockholder may also be deemed to be “underwriters,”
and any profits on the sale of the shares of common stock by them and any
discounts, commissions or concessions received by any such brokers, dealers or
agents may be deemed to be underwriting discounts and commissions under the
Securities Act. Terrapin has advised us that it will use an unaffiliated
broker-dealer to effectuate all resales of our common stock. To our knowledge,
Terrapin has not entered into any agreement, arrangement or understanding with
any particular broker-dealer or market maker with respect to the shares of
common stock offered hereby, nor do we know the identity of the broker-dealers
or market makers that may participate in the resale of the shares. Because
Terrapin is, and any other selling stockholder, broker, dealer or agent may be
deemed to be, an “underwriter” within the meaning of the Securities Act,
Terrapin will (and any other selling stockholder, broker, dealer or agent may)
be subject to the prospectus delivery requirements of the Securities Act and may
be subject to certain statutory liabilities of the Securities Act (including,
without limitation, Sections 11, 12 and 17 thereof) and Rule 10b-5 under the
Exchange Act.

 

The selling stockholder will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The shares of common stock
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of
sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions, pursuant to one or more of the
following methods:

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market in accordance with the rules of NASDAQ;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

A-25

 

 

·through the writing or settlement of options, whether such options are listed
on an options exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

The selling stockholder may also sell shares of common stock covered by this
prospectus pursuant to Rule 144 promulgated under the Securities Act, if
available, rather than under this prospectus. In addition, the selling
stockholder may transfer the shares of common stock by other means not described
in this prospectus.

 

Any broker-dealer participating in such transactions as agent may receive
commissions from the selling stockholder (and, if they act as agent for the
purchaser of such shares, from such purchaser). Terrapin has informed us that
each such broker-dealer will receive commissions from Terrapin which will not
exceed customary brokerage commissions. Broker-dealers may agree with the
selling stockholder to sell a specified number of shares at a stipulated price
per share, and, to the extent such a broker-dealer is unable to do so acting as
agent for the selling stockholder, to purchase as principal any unsold shares at
the price required to fulfill the broker-dealer commitment to the selling
stockholder. Broker-dealers who acquire shares as principal may thereafter
resell such shares from time to time in one or more transactions (which may
involve crosses and block transactions and which may involve sales to and
through other broker-dealers, including transactions of the nature described
above and pursuant to the one or more of the methods described above) at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale, or at negotiated prices, and in connection with
such resales may pay to or receive from the purchasers of such shares
commissions computed as described above. To the extent required under the
Securities Act, an amendment to this prospectus or a supplemental prospectus
will be filed, disclosing:

 

·the name of any such broker-dealers;

 

A-26

 

 

·the number of shares involved;

 

·the price at which such shares are to be sold;

 

·the commission paid or discounts or concessions allowed to such broker-dealers,
where applicable;

 

·that such broker-dealers did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, as
supplemented; and

 

·other facts material to the transaction.

 

Terrapin has informed us that it does not have any written or oral agreement or
understanding, directly or indirectly, with any person to distribute the common
stock. Pursuant to a requirement of the Financial Industry Regulatory Authority,
or FINRA, the maximum commission or discount and other compensation to be
received by any FINRA member or independent broker-dealer shall not be greater
than eight percent (8%) of the gross proceeds received by us for the sale of any
securities being registered pursuant to Rule 415 under the Securities Act.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that the selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

Underwriters and purchasers that are deemed underwriters under the Securities
Act may engage in transactions that stabilize, maintain or otherwise affect the
price of the common stock, including the entry of stabilizing bids or syndicate
covering transactions or the imposition of penalty bids. The selling stockholder
and any other person participating in the sale or distribution of the shares of
common stock will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder (including, without limitation, Regulation
M of the Exchange Act), which may restrict certain activities of, and limit the
timing of purchases and sales of any of the shares of common stock by, the
selling stockholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making and
certain other activities with respect to the shares of common stock. In
addition, the anti-manipulation rules under the Exchange Act may apply to sales
of the shares of common stock in the market. All of the foregoing may affect the
marketability of the shares of common stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
common stock.

 

A-27

 

 

We have agreed to pay all expenses of the registration of the shares of common
stock pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “Blue Sky” laws;
provided, however, Terrapin will pay all selling commissions, concessions and
discounts, and other amounts payable to underwriters, dealers or agents, if any,
as well as transfer taxes and certain other expenses associated with the sale of
the shares of common stock. We have agreed to indemnify Terrapin and certain
other persons against certain liabilities in connection with the offering of
shares of common stock offered hereby, including liabilities arising under the
Securities Act or, if such indemnity is unavailable, to contribute amounts
required to be paid in respect of such liabilities. Terrapin has agreed to
indemnify us against liabilities under the Securities Act that may arise from
any written information furnished to us by Terrapin specifically for use in this
prospectus or, if such indemnity is unavailable, to contribute amounts required
to be paid in respect of such liabilities.

 

At any time a particular offer of the shares of common stock is made by the
selling stockholder, a revised prospectus or prospectus supplement, if required,
will be distributed. Such prospectus supplement or post-effective amendment will
be filed with the Securities and Exchange Commission to reflect the disclosure
of any required additional information with respect to the distribution of the
shares of common stock. We may suspend the sale of shares by the selling
stockholder pursuant to this prospectus for certain periods of time for certain
reasons, including if the prospectus is required to be supplemented or amended
to include additional material information.

 

A-28

 

 

EXHIBIT B TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF FIXED REQUEST NOTICE

 

Reference is made to the Common Stock Purchase Agreement dated as of December
28, 2012, (the “Purchase Agreement”) between Globalstar, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Terrapin Opportunity, L.P., a limited partnership organized under the laws
of the British Virgin Islands. Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Purchase Agreement. In
accordance with and pursuant to Section 3.1 of the Purchase Agreement, the
Company hereby issues this Fixed Request Notice to exercise a Fixed Request for
the Fixed Amount Requested indicated below.

 

Fixed Amount Requested (if Alternative Fixed Amount Requested not selected):    
  Alternative Fixed Amount Requested Cap (if Alternative Fixed Amount Requested
is selected):       Pricing Period start date:       Pricing Period end date:  
    Settlement Date:       Fixed Request Threshold Price:  

 

On behalf of the Company, the undersigned hereby certifies to the Investor that
(i) the above Fixed Amount Requested does not exceed the Maximum Fixed Amount
Requested determined in accordance with Section 3.2 of the Purchase Agreement,
(ii) the sale of Shares pursuant to this Fixed Request Notice shall not cause
the Company to sell or the Investor to purchase shares of Common Stock which,
when aggregated with all purchases made by the Investor pursuant to all prior
Fixed Request Notices issued under the Purchase Agreement, would exceed the
Aggregate Limit, and (iii) to the Company’s Knowledge, the sale of Shares
pursuant to this Fixed Request Notice shall not cause the Company to sell or the
Investor to purchase shares of Common Stock which would cause the aggregate
number of shares of Common Stock then beneficially owned (as calculated pursuant
to Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by
the Investor and its Affiliates to exceed the Ownership Limitation.

 

Dated: GLOBALSTAR, INC.       By:     Name   Title:       Address:
Facsimile No.

 

AGREED AND ACCEPTED     By:     Name   Title:  

 

B-1

 

 

EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT
CERTiFICATE OF THE COMPANY

 

CLOSING CERTIFICATE

 

_________ 20__

 

The undersigned, the [___________] of Globalstar, Inc., a corporation organized
and existing under the laws of the State of Delaware (the “Company”), delivers
this certificate in connection with the Common Stock Purchase Agreement, dated
as of December 28, 2012 (the “Agreement”), by and between the Company and
Terrapin Opportunity, L.P., a limited partnership organized under the laws of
the British Virgin Islands (the “Investor”), and hereby certifies on the date
hereof that (capitalized terms used herein without definition have the meanings
assigned to them in the Agreement):

 

1.          Attached hereto as Exhibit A is a true, complete and correct copy of
the Certificate of Incorporation of the Company as filed with the Secretary of
State of the State of Delaware. The Certificate of Incorporation of the Company
has not been further amended or restated, and no document with respect to any
amendment to the Certificate of Incorporation of the Company has been filed in
the office of the Secretary of State of the State of Delaware since the date
shown on the face of the state certification relating to the Company’s
Certificate of Incorporation, which is in full force and effect on the date
hereof, and no action has been taken by the Company in contemplation of any such
amendment or the dissolution, merger or consolidation of the Company.

 

2.          Attached hereto as Exhibit B is a true and complete copy of the
Bylaws of the Company, as amended and restated through, and as in full force and
effect on, the date hereof, and no proposal for any amendment, repeal or other
modification to the Bylaws of the Company has been taken or is currently pending
before the Board of Directors or stockholders of the Company.

 

3.          The Board of Directors of the Company has approved the transactions
contemplated by the Transaction Documents; said approval has not been amended,
rescinded or modified and remains in full force and effect as of the date
hereof.

 

4.          Each person who, as an officer of the Company, or as
attorney-in-fact of an officer of the Company, signed the Transaction Documents
to which the Company is a party, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.

 

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

  GLOBALSTAR, INC.       By:   Name:   Title:

 

C-1

 

 

EXHIBIT D TO THE
COMMON STOCK PURCHASE AGREEMENT
COMPLIANCE CERTIFICATE

 

In connection with the issuance of shares of common stock of Globalstar, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), pursuant to the Fixed Request Notice, dated [_____________],
delivered by the Company to Terrapin Opportunity, L.P. (the “Investor”) pursuant
to Article III of the Common Stock Purchase Agreement, dated as of December 28,
2012, by and between the Company and the Investor (the “Agreement”), the
undersigned hereby certifies to the Investor as follows:

 

1.          The undersigned is the duly appointed [_____________] of the
Company.

 

2.          Except as set forth in the attached Disclosure Schedule, the
representations and warranties of the Company set forth in Article V of the
Agreement (i) that are not qualified by “materiality” or “Material Adverse
Effect” are true and correct in all material respects as of [insert Fixed
Request Exercise Date] and as of the date hereof with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct in all material respects as of such other date
and (ii) that are qualified by “materiality” or “Material Adverse Effect” are
true and correct as of [insert Fixed Request Exercise Date] and as of the date
hereof with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct as of such other
date.

 

3.          The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
and the Registration Rights Agreement to be performed, satisfied or complied
with by the Company at or prior to [insert Fixed Request Exercise Date] and the
date hereof.

 

4.          The Shares issuable on the date hereof in respect of the Fixed
Request Notice referenced above shall be delivered electronically by crediting
the Investor’s or its designees’ account at DTC through its Deposit/Withdrawal
at Custodian (DWAC) system, and shall be freely tradable and transferable and
without restriction on resale.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

 

The undersigned has executed this Certificate this [___] day of [___________],
20[__].

 

  GLOBALSTAR, INC.         By:           Name:           Title:  

 

D-1

 

 

DISCLOSURE SCHEDULE
RELATING TO THE COMMON STOCK
PURCHASE AGREEMENT, DATED AS OF DECEMBER 28, 2012
BETWEEN GLOBALSTAR, INC. AND TERRAPIN OPPORTUNITY, L.P.

 

This disclosure schedule is made and given pursuant to Article V of the Common
Stock Purchase Agreement, dated as of December 28, 2012 (the “Agreement”), by
and between Globalstar, Inc., a Delaware corporation (the “Company”), and
Terrapin Opportunity, L.P., a limited partnership organized under the laws of
the British Virgin Islands. Unless the context otherwise requires, all
capitalized terms are used herein as defined in the Agreement. The numbers below
correspond to the section numbers of representations and warranties in the
Agreement most directly modified by the below exceptions.

 

D-2

 

 

FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 7.1(iv) OF THE COMMON STOCK PURCHASE AGREEMENT
DATED AS OF DECEMBER 28, 2012 BETWEEN GLOBALSTAR, INC. AND TERRAPIN OPPORTUNITY,
L.P.

 

[Company Counsel’s Letterhead]

 

1.Based solely upon a certificate from the Secretary of State of Delaware, the
Company has been duly incorporated and is validly existing and in good standing
under the laws of the State of Delaware. The Company has full corporate power
and authority to own its properties and to conduct its business as described in
the Commission Documents. Based solely upon a certificate from the Secretary of
State of Louisiana, the Company is duly qualified to do business as a foreign
corporation and is in good standing in the State of Louisiana.

 

2.The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party and to issue the Shares in accordance with the terms thereof. The
execution and delivery by the Company of the Transaction Documents to which it
is a party, and the consummation by the Company of the transactions contemplated
thereby (including, without limitation, the issuance of the Shares) have been
duly and validly authorized by all necessary corporate action and, except for
any consent or authorization of the Company’s Board of Directors or a committee
thereof in connection with the delivery of a Fixed Request Notice to the
Investor, no further consent or authorization of the Company, its Board of
Directors or its stockholders is required.

 

3.Each of the Transaction Documents to which the Company is a party has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing, and as to matters of public policy (regardless of
whether enforcement is sought in a proceeding at law or in equity), provided
that we express no opinion as to the enforceability of the indemnification
provisions of the Transaction Documents.

 

D-3

 

 

4.The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party and the consummation by the Company of the
transactions contemplated thereby (including, without limitation, the issuance
of the Shares) do not and will not: (i) violate the Company’s certificate of
incorporation or bylaws (the “Governing Documents”); (ii) violate the general
corporation law of the State of Delaware, or any federal or state statute, rule
or regulation applicable to the Company; (iii) require any consents, approvals,
or authorizations to be obtained by the Company, or any registrations,
declarations or filings to be made by the Company, in each case, under the
general corporation law of the State of Delaware or any federal or state
statute, rule or regulation applicable to the Company other than (x) those that
have been obtained or made and (y) those that may be required to be made in the
future under provisions of federal and state securities laws in connection with
the transactions contemplated by the Transaction Documents; (iv) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party or is bound that has been filed as an
exhibit to the 2011 Form 10-K or any other Commission Document filed after the
2011 Form 10-K; (v) create or impose a lien, charge or encumbrance on any
property of the Company under any agreement or commitment to which the Company
is a party or is bound that has been filed as an exhibit to the 2011 Form 10-K
or any other Commission Document filed after the 2011 Form 10-K; or (vi) to our
knowledge, result in a violation of any federal or state order, judgment or
decree applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries are bound or
affected.

 

5.Assuming the accuracy of the representations and warranties made by you in the
Purchase Agreement and your compliance with the covenants made by you in the
Purchase Agreement and the Registration Rights Agreement, and the timely filing
of a Form D under Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), and related state securities laws filings, the offering, sale
and issuance of the Shares by the Company to the Investor in accordance with the
Purchase Agreement is exempt from the registration requirements of the
Securities Act.

 

6.When issued and paid for in accordance with the Purchase Agreement, the Shares
will be duly authorized and validly issued, fully paid and nonassessable, free
and clear of all liens, charges, taxes, security interests, encumbrances, rights
of first refusal, preemptive or similar rights and other encumbrances under the
Company’s Governing Documents, the laws of the State of Delaware or any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party or is bound
that has been filed as an exhibit to the 2011 Form 10-K or any other Commission
Document filed after the 2011 Form 10-K. To our knowledge, the execution and
delivery of the Registration Rights Agreement do not, and the performance by the
Company of its obligations thereunder shall not, give rise to any rights of any
other person for the registration under the Securities Act of any shares of
Common Stock or other securities of the Company which have not been waived.

 

7.There is no action, suit, claim, investigation or proceeding pending or, to
our knowledge, threatened against the Company or any Subsidiary which questions
the validity of any of the Transaction Documents or the transactions
contemplated thereby or any action taken or to be taken pursuant thereto. Except
as set forth in the Commission Documents, to our knowledge, there is no action,
suit, claim, investigation or proceeding pending or threatened against or
involving the Company, any Subsidiary or any of their respective properties or
assets in which an adverse judgment is reasonably likely to have a Material
Adverse Effect (as defined in the Purchase Agreement).

 

D-4

 

 

8.The Company is not an “investment company” or any entity controlled by an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

As used herein, “our knowledge” and similar expressions refer to those attorneys
of our firm who have actively participated in the transactions contemplated by
the Transaction Documents.

 

The foregoing opinions are limited to matters governed by the federal laws of
the United States, the Delaware General Corporation Law and the laws of the
State of New York.

 

D-5

 

 

FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 7.2(xiv) OF THE COMMON STOCK PURCHASE AGREEMENT
DATED AS OF DECEMBER 28, 2012 BETWEEN GLOBALSTAR, INC. AND TERRAPIN OPPORTUNITY,
L.P.

 

[Company Counsel’s Letterhead]

 

1.The Registration Statement has become effective under the Securities Act. With
your consent, based solely on a telephonic confirmation by a member of the Staff
of the Commission on [__________], 201[__], no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act and no proceedings therefor have been initiated or, to our knowledge
threatened, by the Commission, and the Registrable Securities may be resold
under the Securities Act pursuant to the Registration Statement. Any required
filing of the Prospectus and a Prospectus Supplement pursuant to Rule 424 under
the Securities Act has been made in accordance with Rule 424 under the
Securities Act.

 

2.The Registration Statement, as of the date it became effective, and the
Prospectus and each Prospectus Supplement, as of its date, complied as to form
in all material respects with the requirements for registration statements on
Form S-1 under the Act; it being understood, however, that we express no opinion
with respect to Regulation S-T or the financial statements, schedules or other
financial data included in or incorporated by reference in or omitted from the
Registration Statement, the Prospectus or any Prospectus Supplement. For
purposes of this paragraph, we have assumed that the statements made in the
Registration Statement, the Prospectus and each Prospectus Supplement are
correct and complete.

 

In addition, we have participated in conferences with officers and other
representatives of the Company and representatives of the independent registered
public accounting firm for the Company, at which the contents of the
Registration Statement, the Prospectus and each Prospectus Supplement, and the
Commission Documents incorporated by reference therein, and related matters were
discussed and, although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement, the
Prospectus, each Prospectus Supplement, or the Commission Documents incorporated
by reference therein, and have not made any independent check or verification
thereof, during the course of such participation, no facts came to our attention
that caused us to believe that the Registration Statement, at the time it became
effective and as of the date hereof, together with the Commission Documents
incorporated by reference therein, at such time and as of the date hereof,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus, as of its date and as of the date
hereof, together with the Commission Documents incorporated by reference
therein, at that date and as of the date hereof, contained an untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that we express no belief with respect to
the financial statements, the notes and schedules thereto, and other information
of a statistical, accounting or financial nature included therein (including,
without limitation, the report of management’s attestation of the effectiveness
of internal control over financial reporting or the auditor’s attestation report
thereon) or exhibits included in, incorporated by reference in, or omitted from,
the Registration Statement or the Prospectus.

 

D-6

 

 

As used herein, “our knowledge” and similar expressions refer to those attorneys
of our firm who have actively participated in the transactions contemplated by
the Transaction Documents.

 

The foregoing opinions are limited to matters governed by the federal laws of
the United States, the Delaware General Corporation Law and the laws of the
State of New York.

 

D-7

 

 

FORM OF OPINION “BRING DOWN” OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 7.2(xiv) OF THE COMMON STOCK PURCHASE AGREEMENT DATED AS OF DECEMBER 28,
2012 BETWEEN GLOBALSTAR, INC. AND TERRAPIN OPPORTUNITY, L.P.

 

[Company Counsel’s Letterhead]

 

1.The Registration Statement has become effective under the Securities Act. With
your consent, based solely on a telephonic confirmation by a member of the Staff
of the Commission on [_____] [___], 20[_], no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act and no proceedings therefor have been initiated or, to our knowledge
threatened, by the Commission, and the Registrable Securities may be resold
under the Securities Act pursuant to the Registration Statement. Any required
filing of the Prospectus and a Prospectus Supplement pursuant to Rule 424 under
the Securities Act has been made in accordance with Rule 424 under the
Securities Act.

 

2.Based on our inquiry of the Company’s [______________], no facts have come to
our attention that cause us to believe that any of the opinions expressed in our
opinion letter to you dated December 28, 2012 are not true and correct as of the
date hereof.

 

3.Based on our inquiry of the Company’s [______________], no facts have come to
our attention that cause us to believe that the opinion expressed in paragraph 2
of our opinion letter to you dated [_______], 20[__] is not true and correct as
of the date hereof.

 

In addition, we have participated in conferences with officers and other
representatives of the Company and representatives of the independent registered
public accounting firm for the Company, at which the contents of the
Registration Statement, the Prospectus and each Prospectus Supplement, and the
Commission Documents incorporated by reference therein, and related matters were
discussed and, although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement, the
Prospectus, each Prospectus Supplement, or the Commission Documents incorporated
by reference therein, and have not made any independent check or verification
thereof, during the course of such participation, no facts came to our attention
that caused us to believe that the Registration Statement, at the time it became
effective and as of the date hereof, together with the Commission Documents
incorporated by reference therein, at such time and as of the date hereof,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus, as of its date and as of the date
hereof, together with the Commission Documents incorporated by reference
therein, at that date and as of the date hereof, contained an untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that we express no belief with respect to
the financial statements, the notes and schedules thereto, and other information
of a statistical, accounting or financial nature included therein (including,
without limitation, the report of management’s attestation of the effectiveness
of internal control over financial reporting or the auditor’s attestation report
thereon) or exhibits included in, incorporated by reference in, or omitted from,
the Registration Statement or the Prospectus.

 

D-8

 

 

As used herein, “our knowledge” and similar expressions refer to those attorneys
of our firm who have actively participated in the transactions contemplated by
the Transaction Documents.

 

The foregoing opinions are limited to matters governed by the federal laws of
the United States, the Delaware General Corporation Law and the laws of the
State of New York.

 

D-9

